Exhibit 10.36

_____________________________________________________________________________



 

FRESH ADVANTAGE, INC.



"Company"



 

to



FIRST UNION NATIONAL BANK



"Trustee"



 

 

 

__________________________



TRUST INDENTURE

__________________________



Dated as of

February 1, 2001

Securing

FRESH ADVANTAGE, INC.

TAXABLE VARIABLE RATE DEMAND BONDS,

SERIES 2001

IN THE AMOUNT OF

$9,000,000



______________________________________________________________________________



 

TABLE OF CONTENTS



   

Page

ARTICLE I

DEFINITIONS

3

Section 101.

Definitions

3

Section 102.

Rules of Construction.

12

ARTICLE II

THE BONDS

13

Section 201.

Amount, Terms, and Issuance of Bonds

13

Section 202.

Denominations, Maturity, Dates and Interest Rates of the Bonds

13

Section 203.

Conversion of Interest Rate Determination Method

16

Section 204.

Optional Tender Provisions of the Bonds

18

Section 205.

Registered Bonds Required, Bond Registrar and Bond Register

19

Section 206.

Transfer and Exchange

19

Section 207.

Book-Entry System

20

Section 208.

Execution

22

Section 209.

Authentication

22

Section 210.

Payment of Principal and Interest; Interest Rights Preserved

22

Section 211.

Persons Deemed Owners

23

Section 212.

Mutilated, Destroyed, Lost, Stolen or Undelivered Bonds

23

Section 213.

Temporary Bonds

24

Section 214.

Cancellation of Surrendered Bonds

24

Section 215.

Conditions of Initial Issuance

24

ARTICLE III

PURCHASE AND REMARKETING OF TENDERED BONDS

26

Section 301.

Remarketings of Tendered Bonds

26

Section 302.

Purchase of Bonds Delivered to Tender Agent

27

Section 303.

Delivery of Purchased Bonds

28

Section 304.

Delivery of Proceeds of Sale of Remarketed Bonds

28

Section 305.

No Remarketing After Certain Events

29

ARTICLE IV

INITIAL PROCEEDS, REVENUES AND APPLICATION THEREOF

30

Section 401.

Initial Proceeds to Be Paid Over to Trustee

30

Section 402.

The Bond Fund

30

Section 403.

Initial Proceeds and Revenues to Be Held for All Registered Owners; Certain
Exceptions

31

ARTICLE V

DEPOSITARIES OF MONEYS, SECURITY FOR DEPOSITS AND INVESTMENT OF FUNDS

32

Section 501.

Security for Deposits

32

Section 502.

Investment of Moneys

32

Section 503.

The Credit Facility

32

ARTICLE VI

REDEMPTION OR PURCHASE OF BONDS

35

Section 601.

Redemption or Purchase Dates and Prices

35

Section 602.

Company Direction of Optional Redemptions

36

Section 603.

Selection of Bonds to be Called for Redemption

36

Section 604.

Notice of Redemption or Purchase

36

Section 605.

Bonds Redeemed or Purchased in Part

37

ARTICLE VII

PARTICULAR REPRESENTATIONS, WARRANTIES, COVENANTS AND PROVISIONS

38

Section 701.

Company Representations, Warranties and Covenants by the Company

38

Section 702.

Covenant to Pay Bonds

39

Section 703.

Covenants to Perform Obligations under this Indenture

39

Section 704.

Existence, Sale of Assets, Consolidation or Merger

39

Section 705.

Default Certificates

40

Section 706.

Notification to Trustee

40

Section 707.

Observe Laws

40

Section 708.

Assignment of Indenture by the Company

40

Section 709.

Inspection of Bond Register

40

ARTICLE VIII

DEFAULT AND REMEDIES

41

Section 801.

Defaults

41

Section 802.

Acceleration and Annulment Thereof

42

Section 803.

Trustee Exercising Rights

43

Section 804.

Legal Proceedings by Trustee

43

Section 805.

Discontinuance of Proceedings by Trustee

43

Section 806.

Credit Facility Issuer or Registered Owners May Direct Proceedings

43

Section 807.

Limitations on Actions by Registered Owners

44

Section 808.

Trustee May Enforce Rights Without Possession of Bonds

44

Section 809.

Remedies Not Exclusive

44

Section 810.

Delays and Omissions Not to Impair Rights

44

Section 811.

Application of Moneys in Event of Default

44

Section 812.

Trustee and Registered Owners Entitled to All Remedies Under Law

45

Section 813.

Trustee May File Claim in Bankruptcy

45

Section 814.

Receiver

46

ARTICLE IX

CONCERNING THE TRUSTEE

47

Section 901.

Acceptance of Trusts

47

Section 902.

Reserved

48

Section 903.

Trustee to Give Notice

48

Section 904.

Trustee Entitled to Indemnity

48

Section 905.

Trustee Not Responsible for Insurance, Taxes, Execution of Indenture, Acts of
the Company or Application of Moneys Applied in Accordance with this Indenture

 

49

Section 906.

Compensation

50

Section 907.

Trustee to Preserve Records

50

Section 908.

Trustee May be Registered Owner

50

Section 909.

Trustee Not Responsible for Recitals

50

Section 910.

No Responsibility for Recording or Filing

50

Section 911.

Certain Rights of the Trustee

51

Section 912.

Qualification of the Trustee

52

Section 913.

Resignation and Removal of Trustee

52

Section 914.

Successor Trustee

53

Section 915.

Co-Trustee

54

Section 916.

Notice to Moody's or S&P

54

ARTICLE X

EXECUTION OF INSTRUMENTS BY REGISTERED OWNERS AND PROOF OF OWNERSHIP OF BONDS

56

Section 1001.

Execution of Instruments by Registered Owners and Proof of Ownership of Bonds

56

Section 1002.

Preservation of Information

56

ARTICLE XI

THE REMARKETING AGENT; THE TENDER AGENT; THE PLACEMENT AGENT

57

Section 1101.

The Remarketing Agent

57

Section 1102.

The Tender Agent

57

Section 1103.

The Placement Agent

59

Section 1104.

Notices

59

ARTICLE XII

AMENDMENTS AND SUPPLEMENTS

60

Section 1201.

Amendments and Supplements Without Registered Owners' Consent

60

Section 1202.

Amendments With Registered Owners' and Credit Facility Issuer's Consent

60

Section 1203.

Supplemental Indentures Affecting Rights of Credit Facility Issuer

61

Section 1204.

Amendment of Credit Facility

61

Section 1205.

Trustee Authorized to Join in Amendments and Supplements; Reliance on Counsel

61

ARTICLE XIII

DEFEASANCE; OTHER PAYMENTS

62

Section 1301.

Defeasance

62

Section 1302.

Deposit of Funds for Payment of Bonds

63

Section 1303.

Effect of Purchase of Bonds

63

ARTICLE XIV

MISCELLANEOUS PROVISIONS

64

Section 1401.

Covenants of Company to Bind its Successors

64

Section 1402.

Notices

64

Section 1403.

Trustee as Paying Agent

64

Section 1404.

Rights Under Indenture

65

Section 1405.

Form of Certificates and Opinions

65

Section 1406.

Severability

65

Section 1407.

State Law Governs

65

Section 1408.

Payments Due on Days Other Than Business Days

65

Section 1409.

Execution in Counterparts

65

     

EXHIBIT A

Refunding Request

A-1

EXHIBIT B

Form of Notice of Conversion to New Interest Rate Determination Method



B-1

EXHIBIT C

Form of Bond

C-1



 

TRUST INDENTURE

THIS TRUST INDENTURE,

dated as of February 1, 2001 (the "Indenture"), is made and entered into by and
between FRESH ADVANTAGE, INC., a Virginia corporation (the "Company") and FIRST
UNION NATIONAL BANK, a national banking association, having an office in
Richmond, Virginia (in such capacity, together with its successors in trust, the
"Trustee");



WITNESSETH

:



WHEREAS, the Company intends to (i) issue and sell its Taxable Variable Rate
Demand Bonds, Series 2001 in the aggregate principal amount of $9,000,000 (the
"Bond" or "Bonds"), (ii) use the proceeds of the Bonds to refund all of the
outstanding Carrollton Payroll Development Authority Industrial Development
Revenue Bonds (KMB Produce, Inc. Project), Series 1999 issued in the original
aggregate principal amount of $9,000,000 (the "Prior Bonds") which were issued
to finance the acquisition, construction, installation, renovation or equipping
of a manufacturing facility located in Carrollton County, Georgia and to pay
costs associated with the issuance of the Bonds, and (iii) secure the payment of
the principal of, interest on and purchase price of the Bonds by the delivery to
the Trustee of an irrevocable direct-pay letter of credit in the initial amount
of $9,187,500 issued by First Union National Bank (in such capacity, the "Bank")
for the account of the Company; and

WHEREAS, the Company is the successor by merger and operation of law to KMB
Produce, Inc., and the Company has assumed all the rights and obligations of KMB
Produce, Inc.; and

WHEREAS, the Trustee has accepted the trusts created by this Indenture and in
evidence thereof has joined in the execution hereof; and

WHEREAS, the Company has determined that the Bonds to be issued hereunder shall
be substantially in the form attached as Exhibit C to this Indenture, with such
variations, omissions and insertions as are required or permitted by this
Indenture; and

NOW, THEREFORE, in consideration of the premises, of the acceptance by the
Trustee of the trusts hereby created, and of the purchase and acceptance of the
Bonds by the Registered Owners, and also for and in consideration of the sum of
One Dollar paid to the Company by the Trustee at or before the execution and
delivery of this Indenture, the receipt of which is hereby acknowledged, and for
the purpose of fixing and declaring the terms and conditions upon which the
Bonds are to be issued, delivered, secured and accepted by the Registered Owners
and any and all other persons who shall from time to time be or become
Registered Owners thereof, and in order to secure the payment of the Bonds at
any time issued and outstanding hereunder and the interest thereon according to
their tenor, purport and effect, and in order to secure the performance and
observance of all the covenants, agreements and conditions therein and herein
contained;



THE COMPANY DOES HEREBY PLEDGE AND ASSIGN, and grant a security interest unto
the Trustee and its successors and assigns for the benefit of the Registered
Owners of the Bonds all right, title and interest of the Company presently owned
or hereafter acquired in and to all money or securities at any time on deposit
in, in transit to or credited to any fund or account created hereunder,
including without limitation the Project Fund and the Bond Fund, and investment
income with respect to any moneys or securities held in any fund or account
created hereunder (collectively, the "Trust Estate"); and it is so mutually
agreed and covenanted by and between the parties hereto for the equal and
proportionate benefit and security of the Registered Owners without preference,
priority or distinction as to lien or otherwise, except as hereinafter provided,
of any one Bond over any other Bond, by reason of priority in the issue, sale or
negotiation thereof or otherwise, for the benefit of the Registered Owners and
as security for the fulfillment of the obligations of the Company hereunder;

TO HAVE AND TO HOLD the same forever, subject, however, to the exceptions,
reservations and matters therein and herein recited but IN TRUST, nevertheless,
for the benefit and security of the Registered Owners from time to time of the
Bonds delivered hereunder and issued by the Company and outstanding;

PROVIDED, HOWEVER, that if, after the right, title and interest of the Trustee
in and to the Trust Estate pledged and assigned to it under this Indenture shall
have ceased, terminated and become void in accordance with Article XIII hereof,
the principal of and interest on the Bonds and any other obligations arising
hereunder shall have been paid to the Registered Owners or shall have been paid
by the Company pursuant to Article XIII hereof, then, this Indenture and all
covenants, agreements and other obligations of the Company hereunder shall
cease, terminate and be void, and thereupon the Trustee shall cancel and
discharge this Indenture and execute and deliver to the Company such instruments
in writing as shall be required to evidence the discharge hereof; otherwise,
this Indenture shall be and remain in full force and effect; and

PROVIDED, FURTHER, that the Trustee neither undertakes nor assumes any
obligations of the Company as set forth in this Indenture.

THIS INDENTURE FURTHER WITNESSETH, and it is expressly declared, that the Bonds
issued and secured hereunder are to be issued and delivered and the Trust Estate
herein pledged and assigned are to be dealt with and disposed of under, upon and
subject to the terms, conditions, stipulations, covenants, agreements, trusts,
uses and purposes as hereinafter expressed, and the Company has agreed and
covenants, and does hereby agree and covenant, with the Trustee and with the
Registered Owners of said Bonds, as follows, that is to say:

ARTICLE I

DEFINITION

Section 101. Definitions. The following words and terms as used in this
Indenture shall have the following meanings unless some other meaning is plainly
intended:

"Affiliate" means, with respect to any Person, (i) any other Person directly or
indirectly owning 5% or more of the voting stock or rights of such named Person
or of which the named Person owns 5% or more of such voting stock or rights;
(ii) any Person controlling, controlled by or under common control with such
named Person; (iii) any officer, director or employee of such named Person or
any Affiliate of the named Person; and (iv) any family member of the named
Person or any Affiliate of such named Person.

"Alternate Credit Facility" means an irrevocable direct pay letter of credit or
similar credit enhancement or support facility issued by a national or state
chartered banking institution for the benefit of the Trustee, the terms of which
Alternate Credit Facility shall in all respects material to the Registered
Owners be the same (except for the term set forth in such Alternate Credit
Facility) as the Letter of Credit as set forth in Section 503 hereof.

"Alternate Rate" means the LIBOR Rate for a period equal to one (1) month.

"Alternate Semiannual Rate" means the LIBOR Rate for a period equal to six (6)
months.

"Available Moneys" means (a) with respect to any payment date occurring during
any period that the Bonds are entitled to the benefit of a Credit Facility, (i)
any moneys, if in the written opinion of Counsel experienced in bankruptcy law
matters (which opinion shall be delivered to the Trustee at or prior to the time
of the deposit of such moneys with the Trustee), the deposit and use of such
moneys will not constitute an avoidable preferential payment pursuant to Section
547 of the Bankruptcy Code, recoverable from Holders of the Bonds pursuant to
Section 550 of the Bankruptcy Code in the event of an Event of Bankruptcy, and
(ii) moneys on deposit with the Trustee representing proceeds from the
remarketing by the Remarketing Agent of Bonds to persons other than the Company
or any Affiliate as described in Article III hereof, which, in each case, were
at all times since their deposit with the Trustee held in a separate and
segregated account or accounts or sub-account or sub-accounts in which no moneys
were at any time held and (iii) moneys drawn under a Credit Facility which in
each case were at all times since their deposit with the Trustee held in a
separate and segregated account or accounts or sub-account or sub-accounts in
which no moneys (other than those drawn under a Credit Facility) were at any
time held and (b) with respect to any payment date not occurring during a period
that the Bonds are entitled to the benefit of a Credit Facility, any moneys
furnished to the Trustee and the proceeds from the investment thereof. The
Trustee may presume that no Event of Bankruptcy has occurred unless notified in
writing to the contrary by the Company, the Credit Facility Issuer or the
Registered Owners of not less than 25% in aggregate principal amount of Bonds
Outstanding.

"Bank" means First Union National Bank, as the issuer of the Letter of Credit.

"Bank Account" means the account of that name established in the Bond Purchase
Fund pursuant to Section 302 hereof.

"Bankruptcy Code" means Title 11 of the United States Code, as amended, and any
successor statute or statutes having substantially the same function.

"Beneficial Owner" shall have the meaning set forth in Section 207 hereof.

"Bond" or "Bonds" means any bond or bonds authenticated and delivered under this
Indenture.

"Bond Documents" means collectively the Indenture, the Bonds, the Placement
Agreement, the Remarketing Agreement, the Private Placement Memorandum, the
Letter of Credit, the Reimbursement Agreement and any other documents relating
to the issuance of the Bonds or to the Letter of Credit.

"Bond Fund" means the trust fund so designated which is established pursuant to
Section 402(a) hereof.

"Bond Purchase Fund" means the trust fund so designated which is established
pursuant to Section 302 hereof.

"Bond Register" means the Bond Register as designated in Section 205 hereof.

"Bond Registrar" means the Bond Registrar as designated in Section 205 hereof.

"Business Day" means any day on which the offices of the Credit Facility Issuer
at which drawings on the Credit Facility are made (if such a Credit Facility is
in effect), the Trustee, the Paying Agent, the Tender Agent, the Bond Registrar
and the Remarketing Agent are each open for business and on which the New York
Stock Exchange is not closed.

"Calculation Period" means (a) with respect to the Bonds bearing interest at a
Weekly Rate, the period from and including the day following the end of the
Initial Rate Period to and including the next Wednesday, the period from and
including the Conversion Date on which the Interest Rate Determination Method is
changed to the Weekly Rate to and including the next Wednesday and, in each
case, each succeeding period from and including each Thursday to and including
the following Wednesday, (b) with respect to the Bonds bearing interest at a
Monthly Rate, the period from and including the Conversion Date on which the
Interest Rate Determination Method is changed to the Monthly Rate to and
including the last day of the calendar month in which such Conversion Date
occurred and each succeeding period from and including the first day of each
calendar month to and including the last day of such calendar month, and
(c) with respect to Bonds bearing interest at a Semiannual Rate, the period from
and including the Conversion Date on which the Interest Rate Determination
Method is changed to and including the dated immediately preceding the next
Interest Payment Date which is six months from such Conversion Date and each
succeeding six-month period from and including the first day of the next
calendar month to and including the last day of the calendar month which is six
months thereafter.

"Cede & Co." means Cede & Co., the nominee of DTC or any successor nominee of
DTC with respect to the Bonds.

"Conversion Date" means any Interest Payment Date by the Company in accordance
with Section 203 hereof as the effective date of conversion of the interest rate
on the Bonds from any Variable Rate to another Variable Rate or to the Fixed
Rate.

"Counsel" means an attorney or firm of attorneys acceptable to the Trustee and
may, but need not, be counsel to the Credit Facility Issuer or the Company.

"Credit Facility" means the Letter of Credit or, upon delivery of any Alternate
Credit Facility delivered to the Trustee pursuant to Article V hereof and
acceptance thereof, such Alternate Credit Facility.

"Credit Facility Issuer" means the Bank while the Letter of Credit secures the
Bonds or, upon delivery of any Alternate Credit Facility to the Trustee and
acceptance of such Alternate Credit Facility by the Trustee pursuant to Article
V hereof, the institution issuing such Alternate Credit Facility.

"Credit Substitution Date" means the date on which an Alternate Credit Facility
is accepted by the Trustee pursuant to Section 503(c) hereof.

"DTC" means The Depository Trust Company, a limited purpose company organized
under the laws of the State of New York, and its successors and assigns.

"DTC Participant" or "DTC Participants" means securities brokers and dealers,
banks, trust companies and clearing corporations that have access to the DTC
system.

"Defaulted Interest" has the meaning provided in Section 210 hereof.

"Determination Date" means (a) the Business Day next preceding the first day of
each Calculation Period during which the Bonds bear interest at a Weekly Rate,
(b) the last Business Day of the calendar month next preceding each Calculation
Period during which the Bonds bear interest at a Monthly Rate, (c) the Business
Day next preceding the first day of each Calculation Period during which the
Bonds will bear interest at a Semiannual Rate and (d) a date that is not more
than twenty (20) days nor less than two (2) days prior to any Fixed Rate
Conversion Date.

"Event of Bankruptcy" means a petition by or against the Company or any
Affiliate of the Company under the Bankruptcy Code or under any similar law
relating to bankruptcy, insolvency, reorganization, winding-up or composition or
adjustment of debts (other than proceedings instituted by the Company or any
Affiliate of the Company against third parties) unless such petition shall have
been dismissed and such dismissal shall be final and not subject to appeal.

"Event of Default" means any of the events specified in Section 801 hereof to be
an Event of Default.

"First Principal Amount Increase Period" means the period from the date of
issuance of the Bonds until the earlier of (i) August 1, 2001, or (ii) the Fixed
Rate Conversion Date.

"Fixed Rate" means the fixed rate of interest established pursuant to
Section 202(e) hereof.

"Fixed Rate Conversion Date" means the day on which the Interest Rate
Determination Method is converted to a Fixed Rate.

"Fixed Rate Period" means the period during which the Fixed Rate is in effect.

"Fixed Rate Redemption Period" means the period beginning on the fourth
anniversary of the Fixed Rate Conversion Date and ending on the earlier of
(i) the Maturity Date or (ii) the date on which principal, accrued interest and
redemption premium, if any, on the Bonds have been paid in full.

"Government Obligations" means (i) direct obligations of the United States of
America, (ii) obligations unconditionally guaranteed by the United States of
America, and (iii) securities or receipts evidencing ownership interests in
obligations or specified portions (such as principal or interest) of obligations
described in clause (i) or (ii) above the full and timely payment of which
securities, receipts or obligations is unconditionally guaranteed by the United
States of America.

"Indenture" means this Trust Indenture as amended or supplemented in accordance
with the provisions of Article XII hereof at the time in question.

"Initial Interest Rate" means the initial rate of interest on the Bonds
established by the Placement Agent on the date of initial authentication and
delivery of the Bonds.

"Initial Rate Period" means the period from and including the date of initial
authentication and delivery of the Bonds to and including February 7, 2001.

"Interest Payment Date" means (i) with respect to any Variable Rate Period, the
first Business Day of each calendar month commencing the first Business Day of
March, 2001, and any date specified as a Conversion Date in accordance with
Section 203 hereof and (ii) with respect to any Fixed Rate Period, the first
Business Day of March or September following the Fixed Rate Conversion Date.

"Interest Rate Determination Method" means any of the methods of determining the
interest rate on the Bonds described in Sections 202(d) and 202(e) hereof.

"Investment Obligations" means:

(a) Government Obligations maturing within one year from the date of acquisition
thereof;

(b) obligations of any state or political subdivision of the United States or
any agency or instrumentality thereof if (i) such obligations are secured by
cash, Government Obligations or a combination thereof (A) which have been
deposited into a segregated escrow account for and irrevocably pledged to the
payment, when due, of the principal or redemption price of and interest on such
obligations and (B) which are sufficient, without reinvestment, to provide for
the payment, when due, of the principal or redemption price of and interest on
such obligations; or (ii) such obligations are insured as to timely payment of
principal or redemption price and interest by an insurance company or commercial
bank with capital, surplus and undivided profits in excess of $10,000,000 and
are rated by Moody's or by S&P in the highest rating category assigned by such
rating service to obligations of the same type;

(c) bonds, debentures, notes or other evidences of indebtedness issued by any of
the following agencies or such other like governmental or government sponsored
agencies which may be hereafter created: Bank for Cooperatives; Federal
Intermediate Credit Banks; Federal Financing Bank; Federal Home Loan Bank
System; Export-Import Bank of the United States; Farmers Home Administration;
Small Business Administration; Inter-American Development Bank; International
Bank for Reconstruction and Development; Federal Land Banks; Government National
Mortgage Association; or Tennessee Valley Authority;

(d) direct and general obligations of any state of the United States, to the
payment of the principal of and interest on which the full faith and credit of
such state is pledged, if at the time of their purchase such obligations are
rated in any of the two highest rating categories by S&P and Moody's;

(e) negotiable and non-negotiable certificates of deposit which are issued by
banks, trust companies or savings and loan associations maturing within one year
from the date of acquisition thereof, provided that the aggregate principal
amount of all such certificates issued to or for the benefit of the Company or
any Affiliate of the Company by any such institution shall not at any time
exceed 10% of the combined capital and surplus of such institution;

(f) repurchase agreements for Government Obligations which (i) are entered into
with banks, trust companies or dealers in government bonds which report to,
trade with and are recognized as primary dealers by a Federal Reserve Bank, and
(ii) such Government Obligations shall have a fair market value on the date of
the repurchase agreement equal to at least 100% of the amount of the related
repurchase obligations, and (iii) such Government Obligations are transferred to
the Trustee or a third party agent of the Trustee by physical delivery or by an
entry made on the records of the issuer of such Government Obligations;

(g) obligations of any state or political subdivision thereof or any agency or
instrumentality of such a state or political subdivision, the payment of
principal or redemption price of and interest on which is secured by an
unconditional, irrevocable letter of credit issued by a bank, trust company,
savings and loan association or other financial institution, provided that at
the time of its purchase both such obligation and the long term unsecured,
uncollateralized debt of such financial institutions are rated in either of the
two highest rating categories by S&P and Moody's;

(h) shares of an open-end, diversified investment company which is registered
under the Investment Company Act of 1940, as amended, and which (i) invests its
assets exclusively in Government Obligations having a final maturity date of
less than one year from their date of purchase or invests its assets in
repurchase agreements described in (f) above; (ii) seeks to maintain a constant
net asset value per share; and (iii) has aggregate net assets of not less than
$10,000,000 on the date of purchase of such shares; provided that, at the time
of purchase, such shares are rated in either of the two highest rating
categories by S&P and Moody's;

(i) Commercial paper rated P-1 by Moody's, or A-1 by S&P, or F-1 by Fitch IBCA,
Inc.; and

(j) any other investment authorized by the applicable law of the State and
approved in writing by the Credit Facility Issuer.

"LIBOR Rate" means, for any period, an interest rate per annum (based on a
360-day year) determined by the Remarketing Agent to be the rate or the
arithmetic mean of rates (rounded upward, if necessary, to the nearest
one-sixteenth (1/16) of one percentage point of the rate per annum) for deposits
in immediately available and freely transferable dollars of the United States of
America that appears on Telerate Screen, page 3750, as published daily by the
British Bankers Association Interest Settlement Rates (or another comparable
international financial data service satisfactory to the Remarketing Agent in
its discretion if Telerate no longer publishes such rates) and that is offered
by first class banks in the London interbank market to the offices of the
Remarketing Agent at 10:00 a.m. on the applicable Determination Date.

"Letter of Credit" means the irrevocable direct pay letter of credit no.
SM407968C (as amended by that Amendment No. 1 to letter of credit no.
SM407968C), dated March 19, 1999, in the amount of $9,187,500 issued by the
Bank, including any extensions or amendments thereof.

"Majority Registered Owners" means the Registered Owners of more than 50% of the
aggregate principal amount of the Bonds Outstanding.

"Material Adverse Effect" means a material adverse effect upon, or material
adverse change in, any of (i) the financial condition, operations, business,
properties or prospects of the Company; (ii) the ability of the Company to
perform under any of the Bond Documents in any material respect or any other
material contract to which the Company is a party in any material respect; or
(iii) the legality, validity or enforceability of this Indenture or any other
Bond Document.

"Maturity Date" means March 1, 2019.

"Monthly Rate" means the interest rate on the Bonds established in accordance
with Section 202(d)(2).

"Monthly Rate Period" means any period during which the Bonds bear interest at a
Monthly Rate.

"Moody's" means Moody's Investors Service, a Delaware corporation, its
successors and assigns, and, if such corporation shall be dissolved or
liquidated or shall no longer perform the functions of a securities rating
agency, "Moody's" shall be deemed to refer to any other nationally recognized
securities rating agency designated by the Remarketing Agent, with the consent
of the Company and the Credit Facility Issuer.

"Optional Tender Date" means (i) during any Weekly Rate Period, any Business Day
and (ii) during any Monthly Rate Period or any Semiannual Rate Period, the first
Business Day of each Calculation Period.

"Optional Tender Notice" means a notice from the Registered Owner (or Beneficial
Owner during any time when the Bonds are held under a book-entry system) of a
Bond to the Tender Agent in the form attached to the Bond as Exhibit A.

"Outstanding" in connection with Bonds means, as of the time in question, all
Bonds authenticated and delivered under this Indenture, except:

(a) Bonds theretofore cancelled or required to be cancelled under Section 214
hereof;

(b) Bonds which are deemed to have been paid in accordance with Article XIII
hereof; and

(c) Bonds in substitution for which other Bonds have been authenticated and
delivered pursuant to Article II hereof.

In determining whether the owners of a requisite aggregate principal amount of
Bonds Outstanding have concurred in any request, demand, authorization,
direction, notice, consent or waiver under the provisions hereof, Bonds which
are held by or on behalf of the Company (unless all of the Outstanding Bonds are
then owned by the Company) or an Affiliate of the Company shall be disregarded
for the purpose of any such determination; provided that the Trustee can assume
that no Bonds are owned by an Affiliate of the Company unless the Trustee has
received written notice from the Company as to the identity of such Affiliate.

"Paying Agent" means the Paying Agent as designated under Section 1403 hereof.

"Payment Date" has the meaning provided in Section 402(d) hereof.

"Placement Agent" means First Union Securities, Inc. or any other person
designated by the Company meeting the requirements of Section 1103 hereof.

"Placement Agreement" means the Placement Letter Agreement of even date
herewith, between the Company and the Placement Agent.

"Preliminary Fixed Rate" means the rate of interest per annum determined by the
Placement Agent at least 25 days prior to the Fixed Rate Conversion Date to be
that rate which, in the sole judgment of the Placement Agent based on market
conditions prevailing on the date such rate is determined, is the minimum fixed
annual rate of interest necessary to enable the Placement Agent to arrange for
the sale of all of the Bonds in the secondary market at a price equal to the
principal amount thereof, for which the Placement Agent would be so required to
arrange for the sale on the Fixed Rate Conversion Date pursuant to
Section 202(e) hereof.

"Private Placement Memorandum" or "Placement Memorandum" means the Private
Placement Memorandum dated the date of issuance of the Bonds.

"Proposed Rate" means, with respect to any Monthly Rate or Semiannual Rate, the
rate of interest, determined on the applicable Proposed Rate Determination Date,
that the Remarketing Agent, taking into account market conditions prevailing on
the Proposed Rate Determination Date, anticipates to be the minimum rate of
interest per annum necessary, in the judgment of the Remarketing Agent, to
enable the Remarketing Agent to arrange for the sale of all of the Bonds on the
Determination Date in the secondary market at a price equal to the principal
amount thereof (plus accrued interest to the date of settlement).

"Proposed Rate Determination Date" means each date that is six (6) days prior to
each Determination Date with respect to a Monthly Rate Period (or if such day is
not a Business Day, the next preceding Business Day) or (b)  twenty (20) days
prior to each Determination Date with respect to a Semiannual Rate Period (or if
such day is not a Business Day, the next preceding Business Day).

"Registered Owner" or "Registered Owners" means (a) in the event that the
book-entry system of evidence of transfers of ownership in the Bonds is employed
pursuant to Section 207, Cede & Co., or the nominee of any other custodian
selected by the Trustee to provide for a book-entry system and (b) in all other
cases, the person or persons in whose names any Bond or Bonds are registered on
the books and records of the Bond Registrar pursuant to Section 205 of this
Indenture.

"Regular Record Date" means (a) in respect of any Interest Payment Date during
the Variable Rate Period, the close of business on the Business Day immediately
preceding each such Interest Payment Date, and (b) in respect of any Interest
Payment Date during the Fixed Rate Period, the 1st day (whether or not a
Business Day) of the calendar month next preceding each such Interest Payment
Date.

"Reimbursement Agreement" means the Letter of Credit and Reimbursement Agreement
of even date herewith between the Company and the Bank, as the same may be
amended from time to time and filed with the Trustee, and any agreement of the
Company with a Credit Facility Issuer setting forth the obligations of the
Company to such Credit Facility Issuer arising out of any payments under a
Credit Facility and which provides that it shall be deemed to be a Reimbursement
Agreement for the purpose of this Indenture.

"Remarketing Account" means the account of that name established in the Bond
Purchase Fund pursuant to Section 302 hereof.

"Remarketing Agent" means First Union Securities, Inc., and its successors as
provided in Section 1101 hereof.

"Remarketing Agreement" means any Remarketing Agreement between the Company and
a Remarketing Agent, as amended, restated, modified or supplemented from time to
time.

"S&P" means Standard & Poor's Ratings Group, a division of McGraw-Hill, Inc.,
its successors and assigns, and, if such corporation shall be dissolved or
liquidated or shall no longer perform the functions of a securities rating
agency, "S&P" shall be deemed to refer to any other nationally recognized
securities rating agency designated by the Remarketing Agent, with the consent
of the Company and the Credit Facility Issuer.

"Semiannual Rate" means the interest rate on the Bonds established in accordance
with Section 202(d)(3).

"Semiannual Rate Period" means any period during which the Bonds bear interest
at a Semiannual Rate.

"Special Record Date" means for purpose of payment of Defaulted Interest on the
Bonds, the date fixed by the Trustee pursuant to Section 210 hereof.

"State" means the State of Georgia.

"Tender Agent" means First Union National Bank and its successors as provided in
Section 1102 hereof.

"Tendered Bonds" means those Bonds delivered or deemed delivered by the
Registered Owners for purchase pursuant to an Optional Tender Notice or on any
Conversion Date.

"Trustee" means First Union National Bank and its successors in the trust
hereunder.

"Undelivered Bonds" means (i) any Bond for which an Optional Tender Notice has
been given pursuant to Section 204 hereof and which has not been delivered to
the Tender Agent on the date specified for purchase and (ii) any Bond which has
not been delivered to the Trustee for redemption or purchase when called for
redemption or purchase on any optional or mandatory redemption or purchase date
or a Conversion Date; provided that in either case the Trustee has on hand and
available on such date funds sufficient to purchase or redeem said Bond.

"Variable Rate" means a Weekly Rate, Monthly Rate or Semiannual Rate.

"Variable Rate Period" means that period during which the Bonds bear interest at
a Variable Rate.

"Weekly Rate" means the interest rate on the Bonds established in accordance
with Section 202(d)(1).

"Weekly Rate Period" means any period during which the Bonds bear interest at a
Weekly Rate.

Section 102. Rules of Construction.

(a) Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders. Unless the context shall
otherwise indicate, the words "Bond", "Registered Owners", and "person" shall
include the plural as well as the singular number; the word "person" shall
include any individual, corporation, partnership, limited liability company,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

(b) Words importing the redemption or calling for redemption of the Bonds shall
not be deemed to refer to or connote payment of Bonds at their stated maturity.

(c) The Table of Contents, captions and headings in this Indenture are for
convenience only and in no way limit the scope or intent of any provision or
section of this Indenture.

(d) All references herein to particular articles or sections are references to
articles or sections of this Indenture unless some other reference is indicated.

(e) All references herein to time shall be prevailing Eastern time.



ARTICLE II

THE BONDS

Section 201. Amount, Terms, and Issuance of Bonds

The Bonds shall be limited to $9,000,000 in aggregate principal amount and shall
contain substantially the terms recited in the form of Bond attached hereto as
Exhibit C and as set forth in this Indenture. No Bonds may be issued under this
Indenture except in accordance with this Article II. The Bonds may bear such
endorsement or legend satisfactory to the Trustee as may be required to conform
to usage or law with respect thereto, including the imposition of CUSIP or other
identifying numbers. Upon satisfaction of the conditions set forth in
Section 215 hereof, the Company shall issue the Bonds, and the Trustee shall, at
the Company's request, authenticate the Bonds and deliver them as specified in
the request.

Section 202. Denominations, Maturity, Dates and Interest Rates of the Bonds

(a) Denominations, Maturity, Dates. The Bonds shall be designated "Fresh
Advantage, Inc. Taxable Variable Rate Demand Bonds, Series 2001." The Bonds
shall be issuable as fully registered Bonds in the denomination of $100,000 or
any integral multiple of $5,000 in excess thereof, provided that if less than
$100,000 principal amount of Bonds is outstanding only one Bond shall be issued
in such smaller denomination. Except when only one Bond remains outstanding, no
amount of Bonds may be tendered, retained or redeemed under the terms of the
Indenture which would result in the ownership of Bonds in denominations other
than approved hereunder. All Bonds shall bear the date of their authentication,
shall bear interest from the most recent date to which interest has been paid or
duly provided for or, if authenticated on an Interest Payment Date, from that
date, or if no interest has been paid or duly provided for, from the original
date of authentication, and shall mature, subject to prior redemption as
provided in Article VI hereof, on the Maturity Date.

(b) Interest Rates. The Bonds shall bear interest at the applicable rate
provided below. On each Interest Payment Date, interest accrued through the day
immediately preceding such Interest Payment Date shall be payable. While the
Bonds bear interest at any Variable Rate, interest shall be computed on the
basis of the number of days actually elapsed over a 360-day year. After the
Fixed Rate Conversion Date, interest on the Bonds shall be computed on the basis
of a 360-day year of 12 months of 30 days each.

(c) Initial Interest Rate. For the Initial Rate Period, the Bonds shall bear
interest at the Initial Interest Rate.

(d) Variable Rate. Following the Initial Rate Period and until any Conversion
Date, the Bonds shall bear interest at the Weekly Rate. During the Variable Rate
Period, the Remarketing Agent shall give telephonic, facsimile or written notice
on the Determination Date to the Trustee and the Company of the Variable Rate to
be in effect for the next succeeding Calculation Period. The determination of
any Variable Rate by the Remarketing Agent shall be conclusive and binding upon
the Registered Owners, the Beneficial Owners, the Company, the Trustee, the
Tender Agent, the Remarketing Agent and the Credit Facility Issuer.
Notwithstanding anything herein to the contrary, each Interest Rate
Determination Method in effect from time to time shall continue in effect until
the date on which such Interest Rate Determination Method is changed as
described in Section 203.

(1) Weekly Rate. During any Weekly Rate Period the Bonds will bear interest at
the Weekly Rate. During any Weekly Rate Period, the Remarketing Agent will
determine the Weekly Rate for the applicable Calculation Period on the
applicable Determination Date. Each Weekly Rate shall be the rate of interest
per annum determined by the Remarketing Agent on and as of each applicable
Determination Date as the minimum rate of interest per annum necessary, in the
judgment of the Remarketing Agent taking into account market conditions
prevailing on the Determination Date, to enable the Remarketing Agent to arrange
for the sale of all of the Bonds on the first day of the applicable Calculation
Period in the secondary market at a price equal to the principal amount thereof
(plus accrued interest to the date of settlement). If the Remarketing Agent
fails to certify such rate, or if for any reason the Weekly Rate is held to be
invalid or unenforceable by a court of competent jurisdiction for any period,
the Weekly Rate for such Calculation Period shall be the Alternate Rate.
Notwithstanding anything else contained herein, the Weekly Rate shall not in any
event exceed the lesser of (i)  15% per annum or (ii) the maximum rate permitted
by law.

(2) Monthly Rate. During any Monthly Rate Period the Bonds will bear interest at
the Monthly Rate. During any Monthly Rate Period, the Remarketing Agent will
determine the Proposed Rate for the applicable Calculation Period on the
Proposed Rate Determination Date. Thereafter, the Remarketing Agent will
determine a Monthly Rate on the applicable Determination Date; provided,
however, that such rate shall not be less than the Proposed Rate determined by
the Remarketing Agent on the immediately preceding Proposed Rate Determination
Date. Each Monthly Rate shall be the rate of interest per annum determined by
the Remarketing Agent on and as of each applicable Determination Date as the
minimum rate of interest per annum necessary, in the judgment of the Remarketing
Agent taking into account market conditions prevailing on the Determination Date
and subject to the foregoing proviso concerning the Proposed Rate, to enable the
Remarketing Agent to arrange for the sale of all of the Bonds on the first day
of the applicable Calculation Period in the secondary market at a price equal to
the principal amount thereof (plus accrued interest to the date of settlement).
If the Remarketing Agent fails to certify such rate or if, for any reason, the
Monthly Rate is held to be invalid or unenforceable by a court of competent
jurisdiction for any Calculation Period, the Monthly Rate for such Calculation
Period shall be the Alternate Rate. In connection with any change in the
Interest Rate Determination Method to a Monthly Rate pursuant to Section 203,
the Proposed Rate shall be determined as provided above on the applicable
Proposed Rate Determination Date and the initial Monthly Rate shall be
determined as provided above on the applicable Determination Date.
Notwithstanding anything else contained herein, the Monthly Rate shall not in
any event exceed the lesser of (i)  15% per annum or (ii) the maximum rate
permitted by law.

(3) Semiannual Rate. During any Semiannual Rate Period the Bonds will bear
interest at the Semiannual Rate. During any Semiannual Rate Period, the
Remarketing Agent will determine the Proposed Rate for the next Calculation
Period on the Proposed Rate Determination Date. Thereafter, the Remarketing
Agent will determine a Semiannual Rate for the next Calculation Period on the
applicable Determination Date; provided, however, that such Semiannual Rate
shall not be less than the Proposed Rate determined by the Remarketing Agent on
the immediately preceding Proposed Rate Determination Date. Each Semiannual Rate
shall be the rate of interest per annum determined by the Remarketing Agent on
and as of each applicable Determination Date as the minimum rate of interest per
annum necessary, in the judgment of the Remarketing Agent taking into account
market conditions prevailing on the Determination Date and subject to the
foregoing proviso concerning the Proposed Rate, to enable the Remarketing Agent
to arrange for the sale of all of the Bonds on the first day of the applicable
Calculation Period in the secondary market at a price equal to the principal
amount thereof (plus accrued interest to the date of settlement). If the
Remarketing Agent fails to certify such rate or if, for any reason, the
Semiannual Rate is held to be invalid or unenforceable by a court of competent
jurisdiction for any Calculation Period, the Semiannual Rate for such
Calculation Period shall be the Alternate Semiannual Rate. In connection with
any change in the Interest Rate Determination Method to a Semiannual Rate
pursuant to Section 203, the Proposed Rate shall be determined as provided above
on the applicable Proposed Rate Determination Date and the initial Semiannual
Rate shall be determined as provided above on the applicable Determination Date.
Notwithstanding anything else contained herein, the Semiannual Rate shall not in
any event exceed the lesser of (i)  15% per annum or (ii) the maximum rate
permitted by law.

(e) Fixed Rate. During the Fixed Rate Period, the Bonds shall bear interest at
the Fixed Rate.

(1) On the Fixed Rate Conversion Date the Fixed Rate shall be established as
follows:

(A) if the Placement Agent shall have arranged for the sale of any or all
Tendered Bonds at a price equal to the principal amount thereof, the Fixed Rate
shall be equal to the interest rate or rates at which such Bonds were sold by
the Placement Agent, provided that all Tendered Bonds shall be sold at par and
at a rate greater than or equal to the Preliminary Fixed Rate; or

(B) if the Placement Agent shall have arranged for the sale of none of the
Tendered Bonds, the Fixed Rate shall be equal to the Preliminary Fixed Rate.

(2) If, for any reason, the Fixed Rate is held to be invalid or unenforceable by
a court of competent jurisdiction, the Fixed Rate will be 10% per annum.

Notwithstanding anything to the contrary contained herein or in the Indenture,
the Fixed Rate shall in no event be a rate of interest in excess of the maximum
rate permitted by law.

(3) On or before the Fixed Rate Conversion Date, all Bonds shall be presented to
the Trustee for stamping or otherwise noting thereon of the legend:

"The interest rate on this Bond has been fixed at _____% per annum in accordance
with the provisions of this Bond and Section 202(e) of the Indenture.

Section 203. Conversion of Interest Rate Determination Method.

(a) Conversion Notice. The Interest Rate Determination Method may be changed, at
the direction of the Company, from any Variable Rate to any other Interest Rate
Determination Method on any Conversion Date, in whole but not in part, upon
delivery of written notice of such change (a "Conversion Notice") by the Company
to the Remarketing Agent, the Trustee, the Credit Facility Issuer and the Tender
Agent. The Conversion Notice must be delivered (i) not less than 15 days prior
to the proposed Conversion Date if the Interest Rate Determination Method is
converted to a Weekly Rate or Monthly Rate or (ii) not less than 35 nor more
than 60 days prior to the proposed Conversion Date if the Interest Rate
Determination Method is converted to a Semiannual Rate or Fixed Rate.

Each Conversion Notice shall state (i) that the Company elects to change the
Interest Rate Determination Method to a new Interest Rate Determination Method,
(ii) the proposed Conversion Date, (iii) the Interest Rate Determination Method
to be in effect from and after such Conversion Date, (iv) whether a Credit
Facility is to be in effect from and after such Conversion Date, and, if so, the
terms of such Credit Facility, and (v) if a Fixed Rate is to be in effect from
and after such Conversion Date, designation of a Placement Agent together with a
copy of the agreement between the Placement Agent and the Company concerning the
placement of the Bonds at the Fixed Rate.

The Placement Agent or Remarketing Agent, as applicable, shall promptly notify
the Trustee and the Company of the determination of the Preliminary Fixed Rate
or Proposed Rate, as applicable, by telephone, telecopier, telex, telegram or
other telecommunication device and upon request shall confirm such notice in
writing. Upon receipt of notice of the Proposed Rate or the Preliminary Fixed
Rate (or the Conversion Notice, if the new Interest Rate Determination Method is
the Weekly Rate), the Trustee shall, as soon as practicable (but in no event
more than two Business Days thereafter), send by first class mail, in the name
of the Company, a notice to the Registered Owners of the Bonds, which notice
shall be in the form attached hereto as Exhibit B.

If the Company elects to convert the Interest Rate Determination Method to any
new Interest Rate Determination Method, all Bonds shall be deemed to have been
tendered by the Registered Owners thereof on the Conversion Date. Registered
Owners of Bonds which are deemed tendered shall not be entitled to any payment
(including any interest to accrue subsequent to the Conversion Date) other than
the purchase price for such Bonds which shall be equal to the unpaid principal
amount of such Bonds, and any such Bonds shall cease to accrue interest and
shall no longer be entitled to the benefits of this Indenture, except for the
purpose of payment of the purchase price therefor and interest payable on the
Conversion Date. Payment of the purchase price of any such Bonds shall be made
only upon the presentment and surrender of such Bonds to the Tender Agent. Upon
request, the Trustee shall provide the Tender Agent with the address set forth
on the Bond Register for such Registered Owner. In the case of any Bond deemed
tendered, the Company shall cause to be executed, and the Trustee shall
authenticate and deliver to the new Registered Owner as provided in Section 301
hereof, a new Bond of like date and tenor in lieu of and in substitution for
such Bond deemed to be tendered. Notwithstanding the foregoing provisions of
this paragraph, if the Bonds are being held pursuant to a book-entry system as
provided in Section 207 hereof, Beneficial Owners, not Registered Owners, shall
be deemed to have tendered their interests in the Bonds on the Conversion Date.

(b) Conversion Date. The Conversion Date must be an Interest Payment Date.

(c) Failure or Revocation of Conversion. If an Event of Default shall have
occurred and be continuing hereunder, the Interest Rate Determination Method for
the Bonds shall not be changed on the Conversion Date and the Trustee shall
immediately notify by telephone, confirmed in writing, the Credit Facility
Issuer, if any, the Remarketing Agent, the Company and the Tender Agent that the
Interest Rate Determination Method for the Bonds shall not be changed on the
Conversion Date.

Notwithstanding any other provision in this Indenture to the contrary, no
conversion of the Interest Rate Determination Method to the Fixed Rate shall
occur if the Company, not later than 10:00 a.m., on the Business Day immediately
preceding the applicable Determination Date, directs the Remarketing Agent not
to change the Interest Rate Determination Method to the Fixed Rate by written
notice, with a copy to the Trustee, the Tender Agent, the Remarketing Agent and
the Credit Facility Issuer, if any.

If a proposed conversion of the Interest Rate Determination Method is cancelled
pursuant to the provisions of the two preceding paragraphs, all Bonds shall
nevertheless be deemed to have been tendered for purchase on the Conversion Date
and shall be purchased on the Conversion Date. The Bonds shall continue to bear
interest in accordance with the Interest Rate Determination Method in effect
prior to the Conversion Date; provided, however, that (i) the rate of interest
that the Bonds will bear shall be determined on the Conversion Date and (ii) if
the Interest Rate Determination Method in effect prior to the Conversion Date is
an Interest Rate Determination Method that requires the Remarketing Agent to set
a Proposed Rate, for purposes of this Section 203(c), the provisions of this
Indenture requiring the setting of such Proposed Rate shall not be applicable.

(d) Failure to Mail Certain Notices. Failure of the Trustee to mail the notice
described in Section 203(a), or any defect therein, shall not affect the
validity of any interest rate or change in the Interest Rate Determination
Method on any of the Bonds or the requirement that the Bonds shall be tendered
pursuant to Section 203 or extend the period for tendering any of the Bonds for
purchase, and the Trustee shall not be liable to any Registered Owner or
Beneficial Owner by reason of its failure to mail such notice or any defect
therein.

(e) Credit Facility Upon Conversion to Fixed Rate. If a Credit Facility is to be
in effect immediately following the Fixed Rate Conversion Date, such Credit
Facility must provide for drawings with respect to the interest component
thereunder to pay 210 days' interest on the Bonds at the actual interest rates
in effect, plus any premium payable pursuant to Section 601(a)(2). The Bank has
no obligation to provide such Credit Facility.

Section 204. Optional Tender Provisions of the Bonds.

(a) While the Bonds bear interest at a Variable Rate, any Bond or portion
thereof in an authorized denomination (other than a Bond registered in the name
of the Company) shall be purchased on the demand of the Registered Owner
thereof, on any Optional Tender Date at a purchase price equal to 100% of the
principal amount thereof plus accrued interest to the purchase date, if the
Registered Owner of such Bond delivers to the Tender Agent at its address filed
with the Trustee an Optional Tender Notice (i) at least seven (7) days prior to
the purchase date specified in such Optional Tender Notice during any Weekly
Rate Period or Monthly Rate Period or (ii) at least twenty (20) days prior to
the purchase date specified in such Optional Tender Notice during any Semiannual
Rate Period.

(b)Any Optional Tender Notice delivered pursuant to the preceding paragraph
shall automatically constitute: (i) an irrevocable offer to sell such Bond on
the Optional Tender Date at a price equal to 100% of the principal amount of
such Bond plus accrued interest to such Optional Tender Date; and (ii) an
irrevocable authorization and instruction to the Bond Registrar to effect
transfer of such Bond to the purchaser thereof on the Optional Tender Date. No
purchase of Bonds pursuant to the provisions of this Section 204 shall be deemed
a redemption thereof.

(c) Any Registered Owner who delivers an Optional Tender Notice pursuant to this
Section 204 shall deliver such Bond to the Tender Agent, at its address filed
with the Trustee, not less than five days prior to the Optional Tender Date
specified in the aforesaid Optional Tender Notice. All Bonds delivered to the
Tender Agent pursuant to this Section 204 must be duly endorsed for transfer in
blank in form satisfactory to the Trustee.

(d) If a Registered Owner who gives the Optional Tender Notice shall fail to
deliver the Bond or Bonds identified in the Optional Tender Notice to the Tender
Agent at or prior to 10:00 a.m. on the Optional Tender Date, such Undelivered
Bond shall be purchased and shall cease to accrue interest on such Optional
Tender Date and the Registered Owner thereof shall thereafter be entitled only
to payment of the purchase price therefor and to no other benefits of this
Indenture, and the Company, to the extent permitted by law, shall execute and
the Trustee shall authenticate and deliver a substitute Bond or Bonds in lieu of
the Undelivered Bond and the Bond Registrar shall register such Bond in the name
of the purchaser or purchasers thereof pursuant to Section 206 hereof. The
Tender Agent shall notify the Trustee and the Bond Registrar of any Undelivered
Bonds. The Trustee shall (i) notify the Remarketing Agent of such Undelivered
Bonds and (ii) place a stop transfer against such Undelivered Bonds until the
Undelivered Bonds are properly delivered to the Tender Agent. Upon notice of
such delivery, the Bond Registrar shall make any necessary adjustment to the
Bond Register.

(e) Notwithstanding anything to the contrary contained herein, the rights of the
Registered Owners to tender Bonds pursuant to this Section 204 shall cease
immediately and without further notice from and including the date payment of
the Bonds is accelerated following an Event of Default pursuant to Article VIII
hereof.

(f) If the Bonds are being held pursuant to a book-entry system as provided in
Section 207 hereof, then an Optional Tender Notice may be delivered by a
Beneficial Owner. Such Optional Tender Notice must be delivered as required
under Section 204(a) and must state that the Beneficial Owner will cause its
beneficial interest or portion thereof in an authorized denomination to be
tendered, the amount of such interest to be tendered, the Optional Tender Date
on which such interest is to be tendered and the identity of the DTC Participant
through which the Beneficial Owner maintains its interest. Upon delivery of such
notice, such Beneficial Owner must arrange to have its beneficial ownership
interest in the Bonds being tendered transferred to the Tender Agent at or prior
to 10:00 a.m. on the Optional Tender Date but need not otherwise comply with the
provisions of Section 204(c).

Section 205. Registered Bonds Required, Bond Registrar and Bond Register. All
Bonds shall be issued in fully registered form. The Bonds shall be registered
upon original issuance and upon subsequent transfer or exchange as provided in
this Indenture.

The Company hereby appoints the Trustee to act as "Bond Registrar." Upon
appointment of a successor Trustee pursuant to Section 914 and acceptance of
such appointment, such successor Trustee shall also assume the duties of Bond
Registrar.

The Bond Registrar shall act as registrar and transfer agent for the Bonds.
There shall be kept at an office of the Bond Registrar a register (the "Bond
Register") in which, subject to such reasonable regulations as the Company or
the Bond Registrar may prescribe, there shall be provisions for the registration
of the Bonds and for the registration or transfers of the Bonds. The Company
shall cause the Bond Registrar to designate, by a written notification to the
Company, a specific office location (which may be changed from time to time,
upon similar notification) at which the Bond Register is kept. In the absence of
a specific designation by the Bond Registrar, the principal corporate trust
office of the Trustee in Richmond, Virginia shall be deemed the office at which
the Bond Register is kept.

Section 206. Transfer and Exchange. Subject to the provisions of Section 207
below, the following provisions shall be applicable to all transfers and
exchanges of Bonds. Upon surrender for transfer of any Bond, the Company shall
execute and the Trustee shall authenticate and deliver in the name of the
transferee or transferees, one or more new fully registered Bonds of authorized
denomination in the aggregate principal amount which the Registered Owner is
entitled to receive; provided that if monies for the purchase of such Bond have
been provided pursuant to a draw under the Credit Facility, such Bond shall not
be transferable to anyone other than the Company or its assignee or pledgee.
Except for transfers in connection with the purchase of Bonds pursuant to
Section 204 and the remarketing thereof pursuant to Article III, which shall be
effected at the office of the Tender Agent, Bonds shall be surrendered for
transfer at the principal corporate trust office of the Trustee in Richmond,
Virginia. Also, the Company shall execute and the Trustee shall authenticate and
deliver Bonds in lieu of Undelivered Bonds.

All Bonds presented for transfer, exchange, redemption or payment (if so
required by the Company, the Bond Registrar or the Trustee), shall be
accompanied by a written instrument or instruments of transfer or authorization
for exchange, in form satisfactory to the Bond Registrar, which may include a
signature guarantee, duly executed by the Registered Owner or by his attorney
duly authorized in writing.

No service charge shall be made to a Registered Owner for any exchange or
transfer of Bonds, but the Company or the Bond Registrar may require payment of
a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto.

Except in connection with the purchase of Bonds pursuant to Section 204 hereof
and the remarketing thereof pursuant to Article III, neither the Company, the
Trustee nor the Bond Registrar shall be required to issue, transfer or exchange
any Bond selected for redemption in whole or in part or to issue, transfer or
exchange any of the Bonds during the period of five days preceding the date a
notice of redemption is sent.

New Bonds delivered upon transfer or exchange shall be valid obligations of the
Company, evidencing the same debt as the Bonds surrendered, shall be secured by
this Indenture and shall be entitled to all of the security and benefits hereof
to the same extent as the Bonds surrendered.

Section 207. Book-Entry System. The Company may make appropriate arrangements
for the Bonds (or any portion thereof) to be issued or held by means of a
book-entry system administered by DTC with no physical distribution of Bonds
made to the public (other than those Bonds, if any, not held under such
book-entry system). References in this Section 207 to a Bond or the Bonds shall
be construed to mean the Bond or the Bonds that are held under the book-entry
system. In such event, one Bond of each maturity shall be issued to DTC and held
under the FAST system or such other system as permitted by DTC. A book-entry
system shall be employed, evidencing ownership of the Bonds in Authorized
Denominations, with transfers of beneficial ownership effected on the records of
DTC and the DTC Participants pursuant to rules and procedures established by
DTC.

Each DTC Participant shall be credited in the records of DTC with the amount of
such DTC Participant's interest in the Bonds. Beneficial ownership interests in
the Bonds may be purchased by or through DTC Participants. The holders of these
beneficial ownership interests are hereinafter referred to as the "Beneficial
Owners." The Beneficial Owners shall not receive Bonds representing their
beneficial ownership interests. The ownership interests of each Beneficial Owner
shall be recorded through the records of the DTC Participant from which such
Beneficial Owner purchased its Bonds. Transfers of Ownership interests in the
Bonds shall be accomplished by book entries made by DTC and, in turn, by DTC
Participants acting on behalf of Beneficial Owners. SO LONG AS CEDE & CO., AS
NOMINEE FOR DTC, IS THE REGISTERED OWNER OF THE BONDS, THE TRUSTEE SHALL TREAT
CEDE & CO. AS THE ONLY HOLDER OF THE BONDS FOR ALL PURPOSES UNDER THIS
INDENTURE, INCLUDING RECEIPT OF ALL PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST
ON THE BONDS, RECEIPT OF NOTICES, VOTING AND REQUESTING OR DIRECTING THE TRUSTEE
TO TAKE OR NOT TO TAKE, OR CONSENTING TO, CERTAIN ACTIONS UNDER THIS INDENTURE.

Payments of principal, interest, premium, if any, and purchase price with
respect to the Bonds, so long as DTC is the only Registered Owner of the Bonds,
shall be paid by the Trustee directly to DTC or its nominee, Cede & Co. as
provided in the Letter of Representations dated January 19, 2001 from the
Company, the Remarketing Agent and the Trustee in its capacities as such and as
Tender Agent and Paying Agent to DTC (the "Letter of Representations") with
respect to the Bonds. DTC shall remit such payments to DTC Participants, and
such payments thereafter shall be paid by DTC Participants to the Beneficial
Owners. Neither the Company nor the Trustee shall be responsible or liable for
payment by DTC to DTC Participants, for sending transaction statements or for
maintaining, supervising or reviewing records maintained by DTC or DTC
Participants.

In the event that (1) DTC determines not to continue to act as securities
depository for the Bonds or (2) the Company determines that the continuation of
the book-entry system of evidence and transfer of ownership of the Bonds would
adversely affect the Company's interests or the interests of the Beneficial
Owners of the Bonds, the Company shall discontinue the book-entry system with
DTC with respect to the Bonds. If the Company fails to identify another
qualified securities depository to replace DTC, the Trustee shall authenticate
and deliver replacement Bonds in the form of fully registered Bonds to each
Beneficial Owner upon the receipt of instructions from the Company.

THE COMPANY, THE REMARKETING AGENT, THE TENDER AGENT AND THE TRUSTEE SHALL NOT
HAVE ANY RESPONSIBILITY OR OBLIGATIONS TO DTC OR ANY DTC PARTICIPANT OR ANY
BENEFICIAL OWNER WITH RESPECT TO (i) THE BONDS; (ii) THE ACCURACY OF ANY RECORDS
MAINTAINED BY DTC OR ANY DTC PARTICIPANT; (iii) THE PAYMENT BY DTC OR ANY DTC
PARTICIPANT OF ANY AMOUNT DUE TO ANY BENEFICIAL OWNER IN RESPECT OF THE
PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THE BONDS; (iv) THE DELIVERY OR
TIMELINESS OF DELIVERY BY DTC OR ANY DTC PARTICIPANT OF ANY NOTICE DUE TO ANY
BENEFICIAL OWNER THAT IS REQUIRED OR PERMITTED UNDER THE TERMS OF THIS INDENTURE
TO BE GIVEN TO BENEFICIAL OWNERS; (v) THE SELECTION OF BENEFICIAL OWNERS TO
RECEIVE PAYMENTS IN THE EVENT OF ANY PARTIAL REDEMPTION OF THE BONDS; OR
(vi) ANY CONSENT GIVEN OR OTHER ACTION TAKEN BY DTC, OR ITS NOMINEE, CEDE & CO.,
AS REGISTERED OWNER.

In the event that a book-entry system of evidence and transfer of ownership of
the Bonds is discontinued pursuant to the provisions of this Section, the Bonds
shall be delivered solely as fully registered Bonds without coupons in the
authorized denominations, shall be lettered "R" and numbered separately from 1
upward, and shall be payable, executed, authenticated, registered, exchanged and
canceled pursuant to the provisions hereof.

The Trustee shall not be limited to utilizing a book-entry system maintained by
DTC but may enter into a custody agreement (with the consent of the Company)
with any bank or trust company serving as custodian (which may be the Trustee
serving in the capacity of custodian) to provide for a book-entry or similar
method for the registration and registration of transfer of all or a portion of
the Bonds.

SO LONG AS A BOOK-ENTRY SYSTEM OF EVIDENCE OF TRANSFER OF OWNERSHIP OF ALL THE
BONDS IS MAINTAINED IN ACCORDANCE HEREWITH, THE PROVISIONS OF THIS INDENTURE
RELATING TO THE DELIVERY OF PHYSICAL BOND CERTIFICATES WITH RESPECT TO THE BONDS
SHALL BE DEEMED INAPPLICABLE OR BE OTHERWISE SO CONSTRUED AS TO GIVE FULL EFFECT
TO SUCH BOOK-ENTRY SYSTEM.

Section 208. Execution. The Bonds shall be executed by the manual or facsimile
signature of the President or other authorized representative of the Company,
and, if applicable, the seal of the Company shall be affixed, imprinted,
lithographed or reproduced thereon and shall be attested by the manual or
facsimile signature of the Secretary or Assistant Secretary of the Company.

Bonds executed as above provided may be issued and shall, upon request of the
Company, be authenticated by the Trustee, notwithstanding that any officer
signing such Bonds or whose facsimile signature appears thereon shall have
ceased to hold office at the time of issuance or authentication or shall not
have held office at the date of the Bond.

Section 209. Authentication. No Bond shall be valid for any purpose until the
Trustee's Certificate of Authentication thereon shall have been duly executed as
provided in this Indenture, and such authentication shall be conclusive proof
that such Bond has been duly authenticated and delivered under this Indenture
and that the Registered Owner thereof is entitled to the benefit of the trust
hereby created, subject to the provisions of Section 203, Section 204(d) and
Article XIII hereof.

Section 210. Payment of Principal and Interest; Interest Rights Preserved. The
principal and redemption price of any Bond shall be payable, upon surrender of
such Bond, at the principal corporate trust office of the Trustee. Interest on
each Interest Payment Date shall be payable by check, mailed on the Interest
Payment Date to the address of the person entitled thereto on the Regular Record
Date or, if applicable, the Special Record Date, as such address shall appear in
the Bond Register. Interest shall also be payable by wire transfer to any
Registered Owner of Bonds in the principal amount of $500,000 or more at the
written request of the Registered Owner received by the Trustee at least five
days prior to the Regular Record Date or Special Record Date. If the Interest
Payment Date is not a Business Day, interest shall be mailed or sent by wire
transfer on the next succeeding Business Day as if made on the Interest Payment
Date.

Interest on any Bond which is payable, but is not punctually paid or provided
for, on any Interest Payment Date ("Defaulted Interest") shall forthwith cease
to be payable to the Registered Owner of such Bonds on the relevant Regular
Record Date solely by virtue of such Registered Owner having been such
Registered Owner on the Regular Record Date, and such Defaulted Interest shall
be paid, pursuant to Section 811 hereof, to the person in whose name the Bond is
registered at the close of business on a Special Record Date to be fixed by the
Trustee, such date to be not more than 15 nor less than 10 days prior to the
date of proposed payment. The Trustee shall cause notice of the proposed payment
of such Defaulted Interest and the Special Record Date therefor to be mailed,
first class postage prepaid, to each Registered Owner, at its address as it
appears in the Bond Register, not less than 10 days prior to such Special Record
Date.

Subject to the foregoing provisions of this Section 210, each Bond delivered
under this Indenture upon transfer of or exchange for or in lieu of any other
Bond shall carry the rights to interest accrued and unpaid, and to accrue, on
such other Bond.

Section 211. Persons Deemed Owners. The Company, the Trustee and the Bond
Registrar may deem and treat the person in whose name any Bond is registered as
the absolute owner thereof (whether or not such Bond shall be overdue and
notwithstanding any notation of ownership or other writing thereon made by
anyone other than the Trustee or the Bond Registrar) for the purpose of
receiving payment of or on account of the principal of (and premium, if any,
on), and (subject to Section 210) interest on such Bond, and for all other
purposes, and neither the Company, the Trustee nor the Bond Registrar shall be
affected by any notice to the contrary. All such payments so made to any such
Registered Owner, or upon his order, shall be valid and, to the extent of the
sum or sums so paid, effectual to satisfy and discharge the liability for moneys
payable upon any such Bond.

Section 212. Mutilated, Destroyed, Lost, Stolen or Undelivered Bonds. If any
Bond shall become mutilated, the Company shall execute, and the Trustee shall
thereupon authenticate and deliver, a new Bond of like tenor and denomination in
exchange and substitution for the Bond so mutilated, but only upon surrender to
the Trustee of such mutilated Bond for cancellation, and the Company and the
Trustee may require reasonable indemnity therefor. If any Bond shall be reported
lost, stolen or destroyed, evidence as to the loss, theft or destruction thereof
shall be submitted to the Company and the Trustee; and if such evidence shall be
satisfactory to both and indemnity satisfactory to both shall be given, the
Company shall execute, and thereupon the Trustee shall authenticate and deliver,
a new Bond of like tenor and denomination. The cost of providing any substitute
Bond under the provisions of this Section shall be borne by the Registered
Owners for whose benefit such substitute Bond is provided. If any such
mutilated, lost, stolen or destroyed Bond shall have matured or be about to
mature, the Company may, with the consent of the Trustee, pay to the Registered
Owner the principal amount of such Bond upon the maturity thereof and the
compliance with the aforesaid conditions by such Registered Owner, without the
issuance of a substitute Bond therefor.

The Company shall execute and the Trustee shall authenticate and deliver a
substitute Bond in lieu of each Undelivered Bond.

Every substitute Bond issued pursuant to this Section 212 shall constitute an
additional contractual obligation of the Company, whether or not the Bond
alleged to have been destroyed, lost or stolen shall be at any time enforceable
by anyone, and shall be entitled to all of the benefits of this Indenture
equally and proportionately with any and all other Bonds duly issued hereunder.

All Bonds shall be held and owned upon the express condition that the foregoing
provisions are, to the extent permitted by law, exclusive with respect to the
replacement or payment of mutilated, destroyed, lost, stolen or undelivered
Bonds and shall preclude any and all other rights or remedies.

Section 213. Temporary Bonds. Pending preparation of definitive Bonds, or by
agreement with the purchasers of all Bonds, the Company may issue, and, upon
request, the Trustee shall authenticate, in lieu of definitive Bonds one or more
temporary printed or typewritten Bonds of substantially the tenor recited above
in any denomination authorized under Section 202. Upon request of the Company,
the Trustee shall authenticate definitive Bonds in exchange for and upon
surrender of an equal principal amount of temporary Bonds. Until so exchanged,
temporary Bonds shall have the same rights, remedies and security hereunder as
definitive Bonds.

Section 214. Cancellation of Surrendered Bonds. Bonds surrendered for payment,
redemption, transfer or exchange and Bonds surrendered to the Trustee by the
Company for cancellation shall be cancelled by the Trustee and disposed of in
accordance with the Trustee's document retention policies. Bonds purchased
pursuant to Section 204 shall not be surrendered Bonds and, unless otherwise
specifically provided in this Indenture, shall be Outstanding Bonds.

Section 215. Conditions of Initial Issuance. Prior to or simultaneously with the
initial authentication and delivery of the Bonds by the Trustee, the Trustee
shall have received written notice from the Bank that the conditions for the
issuance of the Letter of Credit as set forth in Article VII of the
Reimbursement Agreement have been satisfied and there shall be filed with the
Trustee the following:

(a) From the Company, a copy, certified by the Secretary of the Company, of a
resolution of the Company authorizing the issuance of the Bonds, and directing
the authentication and delivery of the Bonds to or upon the order of the
purchaser(s) therein named upon payment of the purchase price therein set forth.

(b) The Amendment No. 1 to the original executed Letter of Credit.

(c) Executed counterparts of the Reimbursement Agreement (as amended), the
Remarketing Agreement, the Placement Agreement and this Indenture.

(d) An opinion of Counsel to the Company to the effect that the issuance of the
Bonds and the execution and delivery of this Indenture, the Reimbursement
Agreement, the Placement Agreement, and the Remarketing Agreement have been duly
and validly authorized by the Company, that this Indenture, the Reimbursement
Agreement, the Placement Agreement, and the Remarketing Agreement have been duly
executed and delivered by the Company, and that the Bonds, this Indenture, the
Reimbursement Agreement, the Placement Agreement, and the Remarketing Agreement,
assuming due authorization, execution and delivery thereof by the other parties
thereto, if any, and due registration and filing under federal and state
securities laws or due exemption from any such requirements, are valid, binding
and enforceable against the Company in accordance with their terms, subject to
the qualification that enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting enforcement of
creditors' rights generally and limitations imposed by general principles of
equity upon specific enforcement, injunctive relief or other equitable remedies.

When the documents mentioned in clauses (a) through (d) of this Section shall
have been filed with the Trustee or the Credit Facility Issuer, as applicable,
and when the Bonds shall have been executed as required by this Indenture, the
Trustee shall authenticate the Bonds and deliver them to or upon the order of
the purchaser(s) named in the resolution or resolutions mentioned in clause
(a) of this Section but only upon payment to the Trustee for the account for the
Company of the purchase price of the Bonds. The Trustee shall be entitled to
rely conclusively upon such resolution or resolutions, or documents approved
thereby, as to the name of the purchasers and the amount of such purchase price.



ARTICLE III

PURCHASE AND REMARKETING OF TENDERED BONDS

Section 301. Remarketings of Tendered Bonds.

(a) Not later than the close of business on the date the Tender Agent receives
an Optional Tender Notice, the Tender Agent shall notify the Remarketing Agent
and the Company by telephone, telex or telecopier, confirmed in writing to the
Company and to the Remarketing Agent if requested, specifying the Optional
Tender Date and the aggregate principal amount of Bonds to be purchased on the
Optional Tender Date pursuant to such Optional Tender Notices.

(b) Not later than the close of business on the 10th day prior to a Conversion
Date, the Trustee shall notify the Placement Agent or the Remarketing Agent, as
applicable, and the Company by telephone, telex or telecopier, confirmed in
writing to the Company and to the Placement Agent or Remarketing Agent if
requested, specifying the aggregate principal amount of Bonds deemed tendered
for mandatory purchase on such Conversion Date.

(c) Except as provided in paragraph (d) below and Section 305, upon receipt by
the Remarketing Agent of notice from the Tender Agent pursuant to Section 301(a)
or (b) hereof and by the Placement Agent of notice from the Trustee pursuant to
Section 301(b) hereof, the Remarketing Agent or the Placement Agent, as the case
may be, shall use its best efforts to arrange for the sale, at par plus accrued
interest, if any, of such Bonds for settlement on the Optional Tender Date or
Conversion Date, as applicable. At or before 4:00 p.m. on the Business Day
preceding the Optional Tender Date or Conversion Date, the Remarketing Agent or
the Placement Agent, as applicable, shall give notice by telephone, telecopier
or telex, promptly confirmed in writing if requested, to the Trustee and the
Tender Agent specifying the principal amount of such Bonds, if any, to be placed
by it and to the Trustee the names, addresses and social security numbers or
other tax identification numbers of the proposed purchasers thereof.

(d) Notwithstanding the provisions of paragraph (c) above, any Bond purchased
pursuant to the terms of this Indenture after the date notice of redemption or
conversion is given shall not be remarketed except to a buyer who agrees at the
time of such purchase to tender such Bond for redemption or purchase on the
redemption or purchase date.

(e) During any Variable Rate Period, the Remarketing Agent shall continue to use
its best efforts to arrange for the sale, at par plus accrued interest, if any,
of any Bonds purchased with moneys advanced under the Credit Facility pursuant
to Section 302(a)(2) hereof; provided that Bonds purchased with moneys advanced
under the Credit Facility shall not be resold unless (i) the Credit Facility has
been reinstated by the amount drawn thereunder to pay the purchase price for
such Bonds or will be concurrently reinstated by such amount from the proceeds
of such sale upon delivery to the Credit Facility Issuer of the proceeds of such
sale and any reinstatement certificate required to be delivered by the Trustee
to such Credit Facility Issuer and (ii) the Credit Facility Issuer has given
written release of such Bonds.

Section 302. Purchase of Bonds Delivered to Tender Agent.

(a) There is hereby established with the Tender Agent a Bond Purchase Fund out
of which the purchase price for Bonds tendered for purchase on an Optional
Tender Date, a Mandatory Purchase Date under Section 601(b) (a "Mandatory
Purchase Date") or a Conversion Date shall be paid. There are hereby established
in the Bond Purchase Fund two separate and segregated accounts, to be designated
the "Remarketing Account" and the "Bank Account." Funds received from purchasers
of Tendered Bonds (other than the Company, any Affiliate of the Company or the
Credit Facility Issuer) shall be deposited by the Remarketing Agent or the
Placement Agent, as the case may be, in the Remarketing Account. At or prior to
9:00 a.m. on each Optional Tender Date, Mandatory Purchase Date or any
Conversion Date, the Remarketing Agent or the Placement Agent, as the case may
be, shall deliver to the Tender Agent for deposit in the Remarketing Account of
the Bond Purchase Fund immediately available funds, payable to the order of the
Tender Agent, in an amount equal to the purchase price of the Bonds to be
delivered to the Tender Agent that have been remarketed by the Remarketing Agent
or placed by the Placement Agent as specified in the notice delivered pursuant
to Section 301(c) hereof and shall verify that such Bonds were not remarketed to
the Company, any Affiliate of the Company or the Credit Facility Issuer. Funds,
if any, drawn by the Trustee under the Credit Facility pursuant to Section 
302(b) below in an amount equal to the aggregate purchase price of Bonds
tendered for purchase less the amount available in the Remarketing Account
shall, at the direction of the Trustee, be delivered by the Credit Facility
Issuer to the Tender Agent for deposit in the Bank Account of the Bond Purchase
Fund. On each Optional Tender Date, Mandatory Purchase Date and on any
Conversion Date, the Tender Agent shall effect the purchase, but only from the
funds listed below, from the Registered Owners of such Bonds as are tendered or
deemed tendered at a purchase price equal to the principal amount thereof, plus
accrued interest, if any, to the date of purchase and such payment shall be made
in immediately available funds. Funds for the payment of such purchase price
shall be derived from the following sources in the order of priority indicated:

(1) proceeds of the remarketing of such Bonds pursuant to Section 301(c) hereof
which constitute Available Moneys;

(2) moneys furnished by the Trustee to the Tender Agent representing proceeds of
a drawing by the Trustee under the Credit Facility; and

(3) any other moneys available for such purposes.

(b) The Tender Agent shall advise the Trustee by telex or telecopier and shall
advise the Credit Facility Issuer by telephone, in each case no later than 9:15
a.m., on each Optional Tender Date, Mandatory Purchase Date or Conversion Date,
as the case may be, of the amount of any drawing under the Credit Facility
necessary to make full and timely payments hereunder. The Trustee shall promptly
(and in no event later than 9:30 am) take all action necessary to draw on the
Credit Facility the specified amount. All amounts received from a drawing under
the Credit Facility shall be held by the Tender Agent in the Bank Account
pending application of such moneys as provided in this Article III. The Trustee
shall provide to the Tender Agent the funds referred to in Section 302(a)(2)
prior to the time the Tender Agent is required to apply such funds to effect the
purchase of Bonds and shall notify the Tender Agent promptly after receipt of
notice from the Credit Facility Issuer reinstating the Credit Facility. The
Remarketing Agent shall deliver funds from the sale of Bonds held by the Credit
Facility Issuer as pledgee of the Company pursuant to Section 301(e) to the
Tender Agent for deposit in the Remarketing Account, which funds shall be
promptly paid by the Tender Agent on behalf of the Company to the Credit
Facility Issuer as reimbursement under the Reimbursement Agreement. The Tender
Agent shall notify the Trustee of any such reimbursement and the Trustee shall
promptly deliver to the Credit Facility Issuer any reinstatement certificate
required by the Credit Facility.

Section 303. Delivery of Purchased Bonds.

(a) Bonds purchased shall be delivered as follows:

(1) Bonds placed by the Remarketing Agent or the Placement Agent pursuant to
Section 301(c) hereof shall be delivered by the Tender Agent thereof to the
Remarketing Agent or the Placement Agent, as the case may be, on behalf of the
purchasers thereof.

(2) Bonds purchased with moneys described in Section 302(a)(2) shall be
delivered to the Credit Facility Issuer as pledgee of the Company pursuant to
the terms of the Reimbursement Agreement or to the Credit Facility Issuer's
designee.

(b) Except as otherwise set forth herein, Bonds delivered as provided in this
Section 303 shall be registered by the Bond Registrar in the manner directed by
the recipient thereof.

(c) In the event that any Bond to be delivered to the Tender Agent is not
delivered by the Registered Owner thereof on or prior to the Optional Tender
Date, Mandatory Purchase Date or the Conversion Date, as the case may be, and
there has been irrevocably deposited with the Tender Agent an amount sufficient
to pay the purchase price thereof, which amount may be held by the Tender Agent
in a non-interest bearing account, the Company shall execute and the Trustee or
the Authenticating Agent shall authenticate and deliver a substitute Bond in
lieu of the Undelivered Bond and the Bond Registrar shall register such Bond in
the name of the purchaser thereof.

(d) Notwithstanding the foregoing, Bonds purchased with funds identified in
Section 302(a)(2) hereof shall be held by the Credit Facility Issuer or the
Tender Agent and shall not be delivered to subsequent purchasers thereof or any
other person until the Trustee has notified the Tender Agent that the Credit
Facility has been reinstated to the extent of the purchase price of such Bonds
and that the Credit Facility Issuer has provided written notice of the release
of such Bonds. Such Bonds shall not bear interest under the terms of the
Indenture until such Bonds are released by the Credit Facility Issuer.

Section 304. Delivery of Proceeds of Sale of Remarketed Bonds. The proceeds of
the placement by the Remarketing Agent of any Bonds delivered to the Tender
Agent on any Optional Tender Date or by the Placement Agent or Remarketing Agent
of Bonds tendered or deemed tendered on the Mandatory Purchase Date or
Conversion Date shall be paid first, to the tendering Registered Owners of such
Bonds; second, to the Credit Facility Issuer, to the extent of any amounts drawn
under the Credit Facility in connection with the payment of the purchase price
for such Bonds and not reimbursed to the Credit Facility Issuer as of the time
of sale of such Bonds; and third, to the Company.

Section 305. No Remarketing After Certain Events. Anything in this Indenture to
the contrary notwithstanding, there shall be no remarketing of Bonds pursuant to
this Article III after the principal of the Bonds shall have been accelerated
pursuant to Section 802 hereof.

V

INITIAL PROCEEDS, REVENUES AND APPLICATION THEREOF

Section 401. Initial Proceeds to Be Paid Over to Trustee. The Company shall
cause the initial proceeds of the sale of the Bonds to be paid directly to the
Trustee. The Trustee shall establish a special fund to be designated "Fresh
Advantage, Inc. Refunding Fund" (the "Refunding Fund"). Moneys in the Refunding
Fund shall be used by the Trustee to refund the Prior Bonds and pay costs of
issuance relating to the Bonds upon the written request of the Company as set
forth in Exhibit A attached hereto and made a part hereof. In addition, the
Company shall deposit $55,350 of its own funds into the Refunding Fund.

Section 402. The Bond Fund

(a) There is hereby established with the Trustee a special fund to be designated
"Fresh Advantage, Inc. Taxable Variable Rate Demand Bonds Bond Fund" (the "Bond
Fund"), the moneys in which (1) in accordance with Section 402(c), the Trustee
shall apply to pay (i) the principal or redemption price of Bonds as they mature
or become due, upon surrender thereof, and (ii) the interest on the Bonds as it
becomes payable or (2) the Trustee shall hold and invest at the direction of the
Company, and shall distribute in accordance with the terms hereof. There are
hereby established with the Trustee within the Bond Fund two separate and
segregated accounts, to be designated the "Repayments Account," and the "Credit
Facility Account."

(b) There shall be deposited into the accounts of the Bond Fund from time to
time the following:

(1) into the Repayments Account, (i) all payments of principal of, redemption
price of or interest on the Bonds, and (ii) all other moneys received by the
Trustee under and pursuant to the provisions of this Indenture, when accompanied
by written directions from the person depositing such moneys that such moneys
are to be paid into such account of the Bond Fund. All amounts deposited in the
Repayments Account shall be segregated and held, with the earnings thereon,
separate and apart from other funds in the Bond Fund until such amounts become
Available Moneys. At such time as funds deposited in the Repayments Account
become Available Moneys, they may be commingled with other Available Moneys in
the Repayments Account; and

(2) into the Credit Facility Account, all moneys drawn by the Trustee under the
Credit Facility to pay the principal or redemption price of and interest on the
Bonds.

(c) Except as provided in Section 811 hereof, moneys in the Bond Fund shall be
used solely for the payment of the principal or redemption price of and interest
on the Bonds whether for acceleration, redemption or otherwise, from the
following sources but only in the following order of priority:

(1) moneys drawn under the Credit Facility and held in the Credit Facility
Account, provided that in no event shall moneys held in the Credit Facility
Account be used to pay any amounts due on Bonds which are held by or for the
account of the Company, including without limitation, Bonds pledged to the
Credit Facility Issuer, or to pay any portion of the redemption premiums
required pursuant to Section 601(a)(2) unless such Credit Facility provides for
payment of such premiums;

(2) moneys held in the Repayments Account to the extent such amounts qualify as
Available Moneys; and

(3) any other moneys furnished to the Trustee for deposit in the Bond Fund.

(d) On the Business Day preceding each date on which principal or redemption
price of or interest on the Bonds is due and payable (each, a "Payment Date"),
the Trustee shall notify the Company and the Credit Facility Issuer in writing
of the amounts of principal and redemption price and interest on the Bonds due
on such Payment Date. Not later than 9:30 a.m. on each Payment Date, the Trustee
shall present a draft or drafts under the Credit Facility in the amounts due and
payable on the Bonds. Such funds shall be wired by the Credit Facility Issuer to
be deposited in the Credit Facility Account and payments due under the Bonds
shall be made by the Trustee in accordance with Section 210 and Section 402(c)
hereof. Following such payment to the Registered Owners, the Trustee shall, on
behalf of the Company, promptly pay moneys on deposit in the Repayments Account
in an amount equal to the amount of such drawing or drawings to the Credit
Facility Issuer as reimbursement to the Credit Facility Issuer under the terms
of the Reimbursement Agreement; provided, however, the Company may, at its
option, reimburse the Credit Facility Issuer directly pursuant to the terms of
the Reimbursement Agreement. So long as a Credit Facility is in effect and has
not been wrongfully dishonored, and no amounts are owed by the Company to the
Credit Facility Issuer under the Reimbursement Agreement, any amounts remaining
in the Repayments Account on the Business Day next following an Interest Payment
Date shall be paid to the Company upon request with the consent of the Credit
Facility Issuer.

Section 403. Initial Proceeds and Revenues to Be Held for All Registered Owners;
Certain Exceptions. The initial proceeds of the sale of the Bonds and the other
moneys held in Refunding Fund and the Bond Fund shall, until applied as provided
in this Indenture, be held by the Trustee in trust for the benefit of the
Registered Owners of all Outstanding Bonds, except that any moneys representing
the principal or redemption price of any Bonds, and interest on any Bonds
previously matured or called for redemption in accordance with Article VI of
this Indenture, shall be held for the benefit of the Registered Owners of such
Bonds only.



ARTICLE V

DEPOSITARIES OF MONEYS, SECURITY FOR DEPOSITS AND INVESTMENT OF FUNDS

Section 501. Security for Deposits. All moneys deposited with the Trustee under
the provisions of this Indenture shall be held in trust and applied only in
accordance with the provisions of this Indenture and shall not be subject to
lien (other than the lien created hereby) or attachment by any creditor of the
Trustee or the Company.

Section 502. Investment of Moneys. At the request and the direction of the
Company (confirmed in writing), moneys held for the credit of the Bond Fund
(including any amount therein) shall be invested and reinvested by the Trustee
in Investment Obligations which shall mature not later than the respective dates
when the moneys held for the credit of the Bond Funds will be required for the
purposes intended, provided that moneys held in the Credit Facility Account of
the Bond Fund shall be invested and reinvested by the Trustee only in Government
Obligations which shall mature not later than the date on which such moneys will
be required to be paid. The Trustee shall be entitled to rely on instructions
from the Company. The Trustee shall be fully protected in relying solely upon
the directions of the Company in making investments of funds held hereunder.

Obligations so purchased as an investment of moneys in any Fund shall be deemed
at all times to be a part of such Fund, and the interest accruing thereon and
any profit realized from such investment shall be credited to the Bond Fund, and
any loss resulting from such investment shall be charged to such Fund. The
Trustee shall sell at market price or present for redemption any obligation so
purchased whenever it shall be necessary so to do in order to provide cash to
meet any payment or transfer from any such Fund or account. The Trustee shall
not be liable or responsible for any loss resulting from any such investment or
the sale of any such investment made pursuant to the terms of this Section.

For the purpose of the Trustee's determination of the amount on deposit to the
credit of the Bond Fund, obligations in which moneys in the Bond Fund have been
invested shall be valued at the lower of cost or market.

The Trustee may make any and all investments permitted by this Section through
its own bond or investment department, unless otherwise directed in writing by
the Company, and absent written direction from the Company, the Trustee shall
invest in Investment Obligations subject to the limitation regarding the Credit
Facility Account in the first paragraph of Section 502.

Section 503. The Credit Facility.

(a) Initial Letter of Credit. The Letter of Credit shall be a direct pay letter
of credit and shall provide for direct payments to or upon the order of the
Trustee as hereinafter set forth and shall be the irrevocable obligation of the
Bank to pay to or upon the order of the Trustee, upon request and in accordance
with the terms thereof, an amount of $9,187,500 of which (a) $9,000,000 shall
support the payment of principal on the Bonds when due and that portion of the
purchase price corresponding to principal of Tendered Bonds not remarketed on
any Optional Tender Date or sold on any Conversion Date, and (b) $187,500 shall
support the payment of up to 50 days' interest at an assumed rate of 15% per
annum on the Bonds when due and that portion of the purchase price corresponding
to interest on Tendered Bonds not remarketed on any Optional Tender Date or sold
on any Conversion Date.

The Letter of Credit shall terminate automatically on the earliest of (i) the
date on which a drawing under the Letter of Credit has been honored upon the
maturity or acceleration of the Bonds or redemption of all the Bonds, (ii) the
second day after the date that the Credit Facility Issuer receives a certificate
stating that the Bonds have been converted to a Fixed Rate, (iii) the date on
which the Bank receives notice from the Trustee that an Alternate Credit
Facility is substituted for the Letter of Credit and is in effect, (iv) the date
on which the Bank receives notice from the Trustee that there are no longer any
Bonds Outstanding, or (v) the expiration date stated in the Letter of Credit as
it may be extended pursuant to the terms thereof.

The Bank's obligation under the Letter of Credit may be reduced to the extent of
any drawing thereunder, subject to reinstatement as provided therein. The Letter
of Credit shall provide that, with respect to a drawing by the Trustee solely to
pay interest on the Bonds on any Interest Payment Date, if the Trustee shall not
have received from the Bank within ten days from the date of such drawing a
notice by telecopier, by telex or in writing that the Bank has not been
reimbursed, the Trustee's right to draw under the Letter of Credit with respect
to the payment of interest shall be reinstated on or before the 11th calendar
day following such drawing in an amount equal to such drawing. With respect to
any other drawing by the Trustee, the amount available under the Letter of
Credit for payment of the principal, purchase price or redemption price of the
Bonds and interest on the Bonds shall be reinstated in an amount equal to any
such drawing but only to the extent that the Bank is reimbursed in accordance
with the terms of the Reimbursement Agreement for the amounts so drawn.

The Letter of Credit shall provide that if, in accordance with the terms of the
Indenture, the Bonds shall become or be declared immediately due and payable
pursuant to any provision of the Indenture, the Trustee shall be entitled to
draw on the Letter of Credit to the extent that the amounts are available
thereunder to pay the aggregate principal amount of the Bonds then Outstanding
plus an amount of interest not to exceed 50 days.

(b) Expiration. Unless all of the conditions of Section 503(d) have been met at
least 35 days before the Interest Payment Date next preceding the expiration
date of a Credit Facility, the Trustee shall call the Bonds for redemption in
accordance with Section 601(b). If at any time there shall cease to be any Bonds
Outstanding hereunder, the Trustee shall promptly surrender the then current
Credit Facility to the Credit Facility Issuer for cancellation. The Trustee
shall comply with the procedures set forth in the Credit Facility relating to
the termination thereof.

(c) Alternate Credit Facilities. While the Bonds bear interest at the Variable
Rate, the Company may, at its option, provide for the delivery to the Trustee of
an Alternate Credit Facility by providing 35 days' written notice to the Trustee
and Remarketing Agent. On or before the date of delivery of an Alternate Credit
Facility, the Company shall furnish to the Trustee (i) an opinion of Counsel
stating that the delivery of such Alternate Credit Facility to the Trustee is
authorized under this Indenture and complies with the terms hereof and that such
Alternate Credit Facility is enforceable against the Credit Facility Issuer
thereof in accordance with its terms, (ii) if the Bonds are not then rated by
Moody's or S&P, an opinion of Counsel stating that payments of principal and
interest on the Bonds with the proceeds of a draw under the Alternate Credit
Facility in accordance with the terms of the Indenture will bot be recoverable
from the Holders of the Bonds pursuant to Section 550 of the Bankruptcy Code as
avoidable preferential payments under Section 547 of the Bankruptcy Code upon
the occurrence of an Event of Bankruptcy, and (iii) if the Bonds are rated by
Moody's and/or S&P, written evidence from Moody's, if the Bonds are rated by
Moody's, and from S&P, if the bonds are rated by S&P, in each case to the effect
that such rating agency has reviewed the proposed Alternate Credit Facility and
that the substitution of the proposed Alternate Credit Facility for the then
current Credit Facility will not, by itself, result in (A) a permanent
withdrawal of its rating of the Bonds or (B) a reduction of the then current
rating of the Bonds, or if the Bonds are not rated by Moody's and/or S&P,
written evidence that the commercial paper of the bank or institution issuing
the proposed Alternate Credit Facility is rated P-1 or higher by Moody's or A-1
or higher by S&P. The Trustee shall then accept such Alternate Credit Facility
and surrender the previously held Credit Facility to the previous Credit
Facility Issuer for cancellation promptly on or before the 15th day after the
Alternate Credit Facility becomes effective. Notwithstanding the foregoing, the
Trustee shall have made such drawings, if any, and taken such other actions, if
any, thereunder as shall be required under this Indenture in order to provide
sufficient money for payment of the purchase price of Bonds tendered or deemed
tendered on the Credit Substitution Date to the extent necessary pursuant to
Section 302(a), and shall have received the proceeds of such drawing from the
Credit Facility Issuer.

(d) Notices of Substitution or Replacement of Credit Facility.

(1) The Trustee shall, at least 30 days prior to the proposed replacement of a
Credit Facility with an Alternate Credit Facility, give notice thereof by first
class mail to Registered Owners of the Bonds.

(2) The Trustee shall promptly give notice of any replacement of the Credit
Facility to the Issuer, the Tender Agent and the Remarketing Agent.



ARTICLE VI

REDEMPTION OR PURCHASE OF BONDS

Section 601. Redemption or Purchase Dates and Prices. The Bonds shall be subject
to redemption, and, in certain instances, to purchase, prior to maturity in the
amounts, at the times and in the manner provided in this Article VI. Payments of
the redemption price or the purchase price of any Bond shall be made only upon
the surrender to the Trustee or the Tender Agent as required hereunder of any
Bond so redeemed or purchased.

(a) Optional Redemption.

(1) Optional Redemption During Variable Rate Period. While the Bonds bear
interest at a Variable Rate, the Bonds shall be subject to redemption on any
Interest Payment Date, at the option of the Company, but only upon at least 45
days prior written direction of the Company delivered to the Trustee, with the
prior written consent of the Credit Facility Issuer (which may not be
unreasonably withheld), in whole or in part, at a redemption price equal to 100%
of the principal amount thereof, without premium, plus accrued interest on the
redemption date.

(2) Optional Redemption With Premium During Fixed Rate Period. While the Bonds
bear interest at the Fixed Rate, the Bonds shall be subject to redemption, at
the option and upon the written direction of the Company delivered to the
Trustee at least 45 days prior to the date set for redemption, in whole or in
part, on any Interest Payment Date occurring on or after the dates set forth
below, at the redemption prices (expressed as percentages of the principal
amount to be redeemed) set forth below plus accrued interest to the redemption
date as follows:



Commencement of Fixed

Rate Redemption Period



Redemption Period



Four years from the Fixed Rate Conversion Date

103%, declining by 1/2% on each succeeding anniversary of the first day of the
Fixed Rate Redemption Period until reaching 100% and thereafter at 100%





(b) Extraordinary Mandatory Redemption or Purchase. The Bonds shall be subject
to mandatory redemption or purchase in whole during any Variable Rate Period at
100% of the principal amount thereof, without premium, plus accrued interest, if
any, thereon to the date of redemption, on the Interest Payment Date occurring
closest to but not less than 15 days prior to the date of expiration of the then
current Credit Facility, unless an Alternate Credit Facility has been provided
in accordance with Article V hereof. The Company shall notify the Trustee with a
copy to the Credit Facility Issuer, Remarketing Agent and Tender Agent, of its
election to purchase Bonds under this Section 601(b).

(c) Mandatory Purchase on Conversion Date. As provided in Section 203(a), the
Bonds shall be subject to mandatory purchase at 100% of the principal amount
thereof, without premium, plus accrued interest, if any, thereon to the date of
purchase, on any Conversion Date.

(d) Mandatory Purchase on Credit Substitution. The Bonds are subject to
mandatory tender for purchase on the date that the Trustee accepts an Alternate
Credit Facility at 100% of the principal amount thereof, without premium, during
any Variable Rate Period, plus accrued interest, if any therein to the date of
purchase.

Section 602. Company Direction of Optional Redemptions. So long as a Credit
Facility is then held by the Trustee, the Trustee shall only call Bonds for
optional redemption if it has Available Moneys in the Repayments Account of the
Bond Fund or has been notified by the Credit Facility Issuer that the Trustee
will receive moneys pursuant to the Credit Facility, in the aggregate,
sufficient to pay the redemption price of the Bonds to be called for redemption,
plus accrued interest thereon. No optional redemptions shall be effected at the
option of the Company during the Variable Rate Period under this Article VI
without the prior written consent of the Credit Facility Issuer, which consent
shall not be unreasonably withheld.

Section 603. Selection of Bonds to be Called for Redemption or Purchase. Except
as otherwise provided herein or in the Bonds, if less than all the Bonds are to
be redeemed, the particular Bonds to be called for redemption or purchase shall
be selected by the Trustee in the following order of priority: first, bonds
pledged to the Credit Facility Issuer pursuant to the Reimbursement Agreement,
second, Bonds owned by the Company and third, Bonds selected by lot from among
the Registered Owners of less than $1,000,000 in aggregate principal amount;
provided that if there are no such Registered Owners, or if after selection from
among such Registered Owners such selection has resulted in redemption of less
than a sufficient amount of Bonds or in Bonds outstanding in unauthorized
denominations, then the remaining amount of Bonds to be redeemed shall be
selected from among the Registered Owners of $1,000,000 or more in aggregate
principal amount of Bonds. In no event shall the Trustee select Bonds for
redemption if such redemption will result in any Registered Owner owning Bonds
in principal amounts other than in authorized denominations under Section 202(a)
hereof. If a redemption cannot be effected to result in such authorized
denominations, the Trustee shall select Bonds for redemption by lot and the
denomination of the remaining Bonds outstanding shall be deemed authorized under
Section 202(a) hereof.

Section 604. Notice of Redemption or Purchase.

(a) When required to redeem or purchase Bonds under any provision of this
Article VI, or when directed to do so by the Company, the Trustee shall cause
notice of the redemption or purchase to be given not more than 60 days and not
less than 30 days prior to the redemption or purchase date by mailing a copy of
all notices of redemption or purchase by first class mail, postage prepaid, to
all Registered Owners of Bonds to be redeemed or purchased at their addresses
shown on the Bond Register. Failure to mail any such notice or any defect in the
mailing thereof in respect of any Bond shall not affect the validity of the
redemption or purchase of any other Bond. Notices of redemptions or purchases
shall also be mailed to the Remarketing Agent and the Credit Facility Issuer, if
any. Any such notice shall be given in the name of the Company, shall identify
the Bonds to be redeemed or purchased (and, in the case of partial redemption or
purchase of any Bonds, the respective principal amounts thereof to be redeemed
or purchased), shall specify the redemption or purchase date, and shall state
that on the redemption or purchase date the redemption or purchase price of the
Bonds called for redemption will be payable at the principal corporate trust
office of the Trustee, or in the case of mandatory purchases pursuant to Section
601(b) at the office of the Tender Agent and that from that date interest will
cease to accrue. The Trustee may use "CUSIP" numbers in notices of redemption or
purchase as a convenience to Registered Owners, provided that any such notice
shall state that no representation is made as to the correctness of such numbers
either as printed on the Bonds or as contained in any notice of redemption or
purchase and that reliance may be placed only on the identification numbers
containing the prefix established under the Indenture.

(b) With respect to any notice of redemption of Bonds in accordance with
Section 601(c), such notice shall also specify the date of the expiration of the
term of the Credit Facility.

(c) If at the time of mailing of notice of any optional redemption, there shall
not have been deposited with the Trustee moneys sufficient to redeem all the
Bonds called for redemption, such notice may state that it is conditional on the
deposit of Available Moneys with the Trustee not later than the redemption date,
and such notice shall be of no effect unless such moneys are so deposited.
Provided, further, the notice may state that if the Trustee does not have
sufficient Available Moneys on the redemption date, such redemption shall not
occur.

(d) Upon redemption of less than all of the Bonds, the Trustee shall furnish to
the Credit Facility Issuer a notice in the form specified by the Credit Facility
Issuer to reduce the coverage provided by the Credit Facility and upon
redemption of all of the Bonds, the Trustee will surrender the Credit Facility
to the Credit Facility Issuer for cancellation.

(e) Purchases under Section 601(b) hereof shall be in accordance with
Section 503(d).

Section 605. Bonds Redeemed or Purchased in Part. Any Bond which is to be
redeemed or purchased only in part shall be surrendered at a place stated in the
notice provided for in Section 604 (with due endorsement by, or a written
instrument of transfer in form satisfactory to the Trustee duly executed by, the
Registered Owner thereof or his attorney duly authorized in writing) and the
Company shall execute and the Trustee shall authenticate and deliver to the
Registered Owner of such Bond without service charge, a new Bond or Bonds, of
any authorized denomination as requested by such Registered Owner in aggregate
principal amount equal to and in exchange for the unredeemed and unpurchased
portion of the principal of the Bond so surrendered.



 

ARTICLE VII

PARTICULAR REPRESENTATIONS, WARRANTIES, COVENANTS AND PROVISIONS

Section 701. Company Representations, Warranties and Covenants by the Company.

The Company represents, warrants and covenants as follows (provided that an
incorrect representation shall not subject the Company to liability for punitive
damages):

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of its organization, and is qualified to do
business in such state, has legal authority to enter into and to perform the
agreements and covenants on its part contained in the Bond Documents to which it
is a party, and has duly authorized the execution, delivery and performance of
the Bond Documents to which it is a party.

(b) The issuance of the Bonds, the execution and delivery of the Bond Documents
to which it is a party, the consummation of the transactions contemplated
thereby, and the fulfillment of or compliance with the terms and conditions
thereof do not and will not violate, conflict with or constitute a breach of or
default under or require any consent (except for such consents and approvals as
have heretofore been obtained) pursuant to the Articles of Incorporation or
By-Laws of the Company, any law or regulation of the United States or the State
(other than federal and state securities laws requiring registration or filing
of the Bonds or qualification of the Indenture under the Trust Indenture Act of
1939) or, to the best knowledge of the Company, of any other jurisdiction
presently applicable to the Company, any order of any court, regulatory body or
arbitral tribunal or any agreement or instrument to which the Company is a party
or by which it or any of its property is bound.

(c) The Company will cause the proceeds of the Bonds to be used for the purposes
set forth herein.

(d) Assuming due authorization, execution and delivery by the other parties
thereto and due registration and filing under federal and state securities laws
or due exemption from any such requirements, when executed and delivered, the
Bond Documents to which the Company is a party will be the valid and binding
obligations or agreements of the Company enforceable in accordance with their
respective terms, subject to limitations imposed by general principles of equity
affecting the remedies provided for in the Bond Documents.

(e) There is no action, suit or proceeding at law or in equity or by or before
any governmental instrumentality or agency or arbitral body now pending, or to
the knowledge of the Company, threatened against or affecting the Company or any
properties or rights of the Company which, if adversely determined, would
materially impair the right of the Company to carry on its business
substantially as now conducted or would materially adversely affect the
financial condition, business or operations of the Company or the transactions
contemplated by, or the validity of, any of the Bond Documents.

(f) The Company has filed all federal, state and local tax returns which are
required to be filed by it and has paid or caused to be paid all taxes as shown
on said returns or on any assessment received by it, to the extent that such
taxes have become due, and no controversy in respect of additional income taxes,
state or federal, of the Company is pending or, to the knowledge of the Company,
threatened which has not heretofore been disclosed in writing to the Trustee and
which, if adversely determined, would materially and adversely affect the
financial condition or operations of the Company.

(g) None of the Bond Documents to which the Company is a party contains any
misrepresentation or untrue statement of a material fact relating to the Company
or the Project or omits to state a material fact relating to the Company or the
Project necessary in order to make any such representation or statement
contained therein not misleading.

(h) The Company possesses all necessary patents, licenses, trademarks, trademark
rights, trade names, trade name rights and copyrights to conduct its business as
now conducted, without known conflict with any patent, license, trademark, trade
name or copyrights of any other Person.

(i) No approval, consent or authorization of, or registration, declaration or
filing (other than registration and filing under federal and state securities
laws) with any governmental or public body or authority is required in
connection with the valid execution, delivery and performance by the Company of
the Bond Documents to which it is a party which has not heretofore been
obtained.

All of the above representations, warranties and covenants shall survive the
execution of this Indenture and the issuance of the Bonds.

Section 702. Covenant to Pay Bonds. The Company covenants that it will promptly
pay the principal of and interest on and other amounts payable under the Bonds
at the places, on the dates and in the manner provided herein and in the Bonds
according to the true intent and meaning thereof. The obligation of the Company
to make the payments required under the Bonds shall be absolute and
unconditional. The Company will pay without abatement, diminution or deduction
(whether for taxes or otherwise) all such amounts regardless of any cause or
circumstance whatsoever including, without limitation, any defense, set-off,
recoupment or counterclaim that the Company may have or assert against the
Trustee or any Bondholder.

Section 703. Covenants to Perform Obligations under this Indenture. The Company
covenants that it will faithfully perform at all times any and all covenants,
undertakings, stipulations and provisions contained in this Indenture, in the
Bonds executed and delivered hereunder and in all proceedings of the Company
pertaining thereto and will faithfully observe and perform at all times any and
all covenants, undertakings, stipulations and provisions of this Indenture on
its part to be observed or performed.

Section 704. Existence, Sale of Assets, Consolidation or Merger. Unless the
Trustee consents in writing, the Company will maintain its existence, will not
dissolve or otherwise dispose of all or substantially all of its assets and will
not enter into any transaction of merger or consolidation; provided, however, so
long as the Credit Facility is in full force and effect and no default has
occurred thereunder, the Credit Facility Issuer may approve any dissolution,
sale or merger relating to the Company so long as the Company promptly notifies
the Trustee thereof.

Section 705. Default Certificates. The Company shall deliver to the Trustee
forthwith, upon obtaining knowledge of an Event of Default hereunder or the
Reimbursement Agreement, or an event which would constitute such an Event of
Default but for the requirement that notice be given or time elapse or both, a
certificate of the Company specifying the nature and period of existence thereof
and what action the Company proposes to take with respect thereto.

Section 706. Notification to Trustee. The Company shall notify the Trustee in
writing promptly, but in any event within five Business Days, of the occurrence
of any of the following, with respect to the Company:

(a) any levy of an attachment, execution or other process against its assets,
which may have a Material Adverse Effect on the Company;

(b) any change in any existing agreement or contract which may have a Material
Adverse Effect on the Company; and

(c) any change in ownership of the Company which results in a change of control
of the Company.

Section 707. Observe Laws. The Company shall comply in all material respects
with all applicable laws, regulations and other valid requirements of any
regulatory authority with respect to its operations.

Section 708. Assignment of Indenture by the Company. Except with the prior
written consent of the Credit Facility Issuer and the Trustee, the rights of the
Company under this Indenture may not be assigned.

Section 709. Inspection of Bond Register. At reasonable times and upon
reasonable regulations established by the Bond Registrar, the Bond Register may
be inspected and copied by and at the expense of the Company or any Registered
Owner.



 

ARTICLE VIII

DEFAULT AND REMEDIES

Section 801. Defaults. Each of the following events is hereby declared an "Event
of Default":

(a) Payment of interest on any of the Bonds shall not be made when the same
shall become due; or

(b) Payment of the principal or redemption price of any of the Bonds shall not
be made when the same shall become due, whether at maturity or upon call for
redemption or otherwise; or

(c) The failure of the Company to perform any of its obligations, or the breach
by the Company of its obligations, under Sections 705 or 706 hereof; or

(d) The occurrence of an "Event of Default" or "event of default" under any of
the other Bond Documents; or

(e) Any representation or warranty of the Company contained herein, or in any
document, instrument or certificate delivered pursuant hereto or in connection
with the issuance and sale of the Bonds, shall be false or misleading in any
material respect on the date as of which made; or

(f) The commencement against the Company of an involuntary case under the
Bankruptcy Code or any other applicable federal or state bankruptcy, insolvency
or other similar law, or of any action or proceeding for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Company or for any substantial part of its property, or for the
winding-up or liquidation of its affairs and the continuance of any such case,
action, or proceeding unstayed and in effect for a period of 60 consecutive
days; or

(g) The commencement by the Company of a voluntary case under the Bankruptcy
Code or any other applicable federal or state bankruptcy, insolvency or other
similar law, or the consent by it to, or its acquiescence in the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or the making by it of or the consent by it to any
assignment for the benefit of creditors, or the taking of any action by the
Company in furtherance of any of the foregoing; or

(h) The Trustee receives written notice from the Credit Facility Issuer that an
"Event of Default" under the Reimbursement Agreement has occurred and has not
been waived or cured; or

(i) The Trustee receives, on or before the close of business on the tenth day
following a drawing under a Credit Facility to pay interest on the Bonds, notice
by telecopier, by telex or in writing from the Credit Facility Issuer that the
Credit Facility has not been reinstated for the amount so drawn; or

(j) Payment of the purchase price of any Bond tendered pursuant to Section 204
is not made when payment is due; or

(k) The Company shall default in the due and punctual performance of any of the
covenants, conditions, agreements and provisions contained in the Bonds or in
this Indenture on the part of the Company to be performed other than as referred
to in the preceding paragraphs of this Section; provided, however, that such
default under this subsection (m) shall not constitute an Event of Default until
written notice specifying such default and requiring the same to be remedied
shall have been given to the Company by the Trustee, which may give notice in
the Trustee's discretion and shall give such notice at the written direction of
the Registered Owners of not less than 25% in aggregate principal amount of
Bonds then Outstanding, and the Company shall have had 30 days after receipt of
such notice to correct said default and shall not have corrected said default
within the applicable period.

Section 802. Acceleration and Annulment Thereof. Subject to the requirement that
the Credit Facility Issuer's consent to any acceleration must be obtained in the
case of an Event of Default described in subsections (c), (d), (e), (f), (g), or
(k) of Section 801 hereof, upon the occurrence of an Event of Default, the
Trustee may, and upon (i) the written request of the Registered Owners of not
less than 25% in aggregate principal amount of Bonds then Outstanding, (ii) the
written request of the Credit Facility Issuer, or (iii) the occurrence of an
Event of Default described in Section (a), (b), (h), (i) or (j) of Section 801
hereof, the Trustee shall, by written notice to the Company, declare the entire
unpaid principal of and interest on the Bonds due and payable; and upon such
declaration, the said principal, together with interest accrued thereon, shall
become payable immediately at the place of payment provided therein, anything in
this Indenture or in the Bonds to the contrary notwithstanding. Upon the
occurrence of any acceleration hereunder, the Trustee shall, to the extent it
has not already done so, immediately draw upon the Credit Facility to the extent
permitted by the terms thereof, and payment shall be made to Registered Owners
as soon as practicable. Interest on the Bonds shall cease to accrue upon the
declaration of acceleration by the Trustee.

Immediately after any acceleration because of the occurrence of an Event of
Default under Sections 801(a), (b), (h), (i) or (j), the Trustee shall notify in
writing the Company and the Credit Facility Issuer of the occurrence of such
acceleration. Within five days of the occurrence of any acceleration hereunder,
the Trustee shall notify by first class mail, postage prepaid, the Registered
Owners of all Bonds then Outstanding of the occurrence of such acceleration.

If, after the principal of the Bonds has become due and payable, all arrears of
interest upon the Bonds are paid by the Company, and the Company also performs
all other things in respect to which it may have been in default hereunder and
pays the reasonable charges of the Trustee and the Registered Owners, including
reasonable attorneys' fees, then, and in every such case, the Credit Facility
Issuer or the Majority Registered Owners, by written notice to the Company and
the Trustee, may annul such acceleration and its consequences, and such
annulment shall be binding upon the Trustee and upon all Registered Owners of
Bonds, issued hereunder; provided, however, that the Trustee shall not annul any
acceleration without the consent of the Credit Facility Issuer unless such
acceleration has resulted from the failure of the Credit Facility Issuer to
honor a proper draw for payment under the Credit Facility.

Notwithstanding the foregoing, the Trustee shall not annul any acceleration
which has resulted from an Event of Default resulting in a drawing under the
Credit Facility unless the Trustee has received written notice that the Credit
Facility has been reinstated in accordance with its terms to an amount equal to
the principal amount of the Bonds then Outstanding plus 50 days' interest
accrued thereon (210 days' interest if the Bonds then bear interest at the Fixed
Rate) at an annual rate of 15% per annum. The Trustee shall forward a copy of
any notice from Registered Owners received by it pursuant to this paragraph to
the Company. Immediately upon such annulment, the Trustee shall cancel, by
notice to the Company, any demand for payment of the Bonds made by the Trustee
pursuant to this Section 802.

Section 803. Trustee Exercising Rights. In exercising the rights given the
Trustee under this Article VIII, the Trustee shall take such action as, in the
judgment of the Trustee applying the standards described in Section 902 hereof,
would best serve the interests of the Registered Owners. It is the intention of
the parties hereto that the Trustee shall not be required to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder or in the exercise of its rights or powers.

Section 804. Legal Proceedings by Trustee. If any Event of Default has occurred
and is continuing, the Trustee in its discretion may, and upon the written
request of the Credit Facility Issuer or the Registered Owners of not less than
25% in aggregate principal amount of all Bonds then Outstanding and receipt of
indemnity to its satisfaction shall, in its own name:

(a) By mandamus, or other suit, action or proceeding at law or in equity,
enforce all rights of the Registered Owners hereunder;

(b) Bring suit upon the Bonds and the Credit Facility (but only to the extent
the Credit Facility Issuer shall have wrongfully dishonored drawings made in
strict conformity with the terms thereof); and

(c) By action or suit in equity enjoin any acts or things which may be unlawful
or in violation of the rights of the Registered Owners.

Section 805. Discontinuance of Proceedings by Trustee. If any proceeding
commenced by the Trustee on account of any default is discontinued or is
determined adversely to the Trustee, then the Company, the Credit Facility
Issuer, the Trustee and the Registered Owners shall be restored to their former
positions and rights hereunder as though no proceedings had been commenced.

Section 806. Credit Facility Issuer or Registered Owners May Direct Proceedings.
Anything to the contrary in this Indenture notwithstanding, either the Credit
Facility Issuer, if a Credit Facility is in effect, or the Majority Registered
Owners shall have the right, after furnishing indemnity satisfactory to the
Trustee, to direct the method and place of conducting all remedial proceedings
by the Trustee hereunder, provided that such direction shall not be in conflict
with any rule of law or with this Indenture or unduly prejudice the rights of
minority Registered Owners; provided, however, the consent of the Credit
Facility Issuer shall not be required if the Credit Facility Issuer has failed
to honor any draws under the Credit Facility.

Section 807. Limitations on Actions by Registered Owners. No Registered Owner
shall have any right to bring suit on the Credit Facility. No Registered Owner
shall have any right to pursue any other remedy hereunder unless:

(a) the Trustee shall have been given written notice of an Event of Default;

(b) the Registered Owners of not less than 25% in aggregate principal amount of
all Bonds then Outstanding shall have requested the Trustee, in writing, to
exercise the powers hereinabove granted or to pursue such remedy in its or their
name or names;

(c) the Trustee shall have been offered indemnity satisfactory to it against
costs, expenses and liabilities, except that no offer of indemnification shall
be required for a declaration of acceleration under Section 802 or for a drawing
under the Credit Facility; and

(d) the Trustee shall have failed to comply with such request within a
reasonable time.

Notwithstanding the foregoing provisions of this Section 807 or any other
provision of this Indenture, the obligation of the Company shall be absolute and
unconditional to pay hereunder the principal or redemption price of, and
interest on, the Bonds to the respective Registered Owners thereof on the
respective due dates thereof, and nothing herein shall affect or impair the
right of action, which is absolute and unconditional, of such Registered Owners
to enforce such payment .

Section 808. Trustee May Enforce Rights Without Possession of Bonds. All rights
under this Indenture and the Bonds may be enforced by the Trustee without the
possession of any Bonds or the production thereof at the trial or other
proceedings relative thereto, and any proceeding instituted by the Trustee shall
be brought in its name for the ratable benefit of the Registered Owners of the
Bonds.

Section 809. Remedies Not Exclusive. No remedy herein conferred is intended to
be exclusive of any other remedy or remedies, and each remedy is in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute.

Section 810 Delays and Omissions Not to Impair Rights. No delays or omission in
respect of exercising any right or power accruing upon any default shall impair
such right or power or be a waiver of such default, and every remedy given by
this Article VIII may be exercised from time to time and as often as may be
deemed expedient.

Section 811 Application of Moneys in Event of Default. Any moneys received by
the Trustee under this Article VIII shall be applied in the following order;
provided that any moneys received by the Trustee from a drawing under the Credit
Facility shall be applied to the extent permitted by the terms thereof only as
provided in clause (b) below with respect to the principal of, and interest
accrued on, Bonds other than Bonds held by or for the Company:

(a) To the payment of the reasonable costs of the Trustee, including counsel
fees, any disbursements of the Trustee with interest thereon at the Trustee's
prime rate per annum and its reasonable compensation; and

(b) To the payment of principal or redemption price (as the case may be) and
interest on the Bonds, and in case such moneys shall be insufficient to pay the
same in full, then to the payment of principal or redemption price and interest
ratably, without preference or priority of one over another or of any
installment of interest over any other installment of interest.

The surplus, if any, shall be paid to the Company, or the person lawfully
entitled to receive the same as a court of competent jurisdiction may direct;
provided that, if the Trustee has received payments under the Credit Facility
following the Event of Default, the surplus shall be paid to the Credit Facility
Issuer to the extent of such payments.

Section 812. Trustee and Registered Owners Entitled to All Remedies Under Law.
It is the purpose of this Article VIII to provide such remedies to the Trustee
and the Registered Owners as may be lawfully granted, but should any remedy
herein granted be held unlawful, the Trustee and the Registered Owners shall
nevertheless be entitled to every remedy provided by law. It is further intended
that, insofar as lawfully possible, the provisions of this Article shall apply
to and be binding upon any trustee or receiver appointed under applicable law.

Section 813. Trustee May File Claim in Bankruptcy. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other similar judicial proceeding
relative to the Company or any other obligor upon the Bonds or to property of
the Company, or such other obligor or the creditors of any of them, the Trustee
(irrespective of whether the principal of the Bonds shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Trustee shall have made any demand on the Company for the payment on
the Bonds of an amount equal to overdue principal or interest or additional
interest) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Bonds and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and of the
Registered Owners allowed in such judicial proceeding; and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same; and any receiver, assignee,
trustee, liquidator or sequestrator (or other similar official) in any such
judicial proceeding is hereby authorized by the Registered Owners to make such
payments to the Trustee, and in the event that the Trustee shall consent to the
making of such payments directly to the Registered Owners, to pay to the Trustee
any amount due to it for the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 811 hereof.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept, or adopt on behalf of the Registered Owners, any plan
of reorganization, arrangement, adjustment or composition affecting the Bonds or
the rights of any Registered Owner thereof, or to authorize the Trustee to vote
in respect of the claim of the Registered Owners in any such proceeding.

All moneys received by the Trustee pursuant to any right given or action taken
under this Indenture shall, after payment of the costs and expenses of the
proceedings resulting in the collection of such moneys and the fees and expenses
of the Trustee, be deposited in the Bond Fund and applied to the payment of the
principal of, redemption premium, if any, and interest then due and unpaid on
the Bonds in accordance with the provisions of this Indenture.

Section 814. Receiver. Upon the occurrence of an Event of Default and upon the
filing of a suit or other commencement of judicial proceedings to enforce the
rights of the Trustee and of the Registered Owners under this Indenture, the
Trustee shall be entitled, as a matter of right, to the appointment of a
receiver or receivers of the amounts payable under this Indenture pending such
proceedings, with such powers as the court making such appointment shall confer,
whether or not any such amounts payable shall be deemed sufficient ultimately to
satisfy the Bonds.



ARTICLE IX

CONCERNING THE TRUSTEE

Section 901. Acceptance of Trusts. The Trustee hereby represents and warrants to
the Company (for the benefit of the Registered Owners as well as the Company)
that it is a national banking association and that it is duly authorized under
such laws and the laws of the State to accept and execute trusts of the
character herein set out.

The Trustee accepts and agrees to execute the trusts imposed upon it by this
Indenture, but only upon the terms and conditions set forth in this Article and
subject to the provisions of this Indenture including the following express
terms and conditions, to all of which the parties hereto and the Registered
Owners agree, except:

(a) prior to the occurrence and continuance of an Event of Default, the Trustee
undertakes to perform such duties and only such duties as are specifically set
forth in this Indenture, and no implied covenants or obligations shall be read
into this Indenture against the Trustee; and

(b) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon directions of the Company and upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform on their face to requirements of this Indenture but need not verify the
accuracy of the contents thereof.

In case an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own grossly negligent action, its own grossly negligent
failure to act, or its own willful misconduct, except that:

(1) this subsection shall not be construed to limit the effect of the preceding
provisions of this Section 901;

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a responsible officer or officers of the Trustee unless it shall be proved
that the Trustee was grossly negligent in ascertaining the pertinent facts; and

(3) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Majority
Registered Owners relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee under this Indenture.

Whether or not therein expressly so provided, every provision of this Indenture
that in any way relates to the Trustee, including without limitation Sections
903 and 904 hereof, shall be subject to the provisions of this Section 901.

The Trustee also accepts, and agrees to do and perform the duties and
obligations imposed upon it but only upon the terms and conditions set forth in
this Indenture.

Section 902. Reserved

Section 903. Trustee to Give Notice.

(a) If any default or Event of Default occurs and is continuing hereunder and if
the Trustee has received written notice thereof or is deemed to have notice
pursuant to Section 903(b), the Trustee shall give to all Registered Owners, the
Company, the Remarketing Agent and to the Credit Facility Issuer written notice
of such default or Event of Default within 30 days after receipt of such
information. For the purpose of this Section 903 only, the term "default" means
any event which is, or after notice or lapse of time or both would become, an
Event of Default under Section 801 hereof.

(b) The Trustee shall not be required to take notice or be deemed to have notice
of any default or Event of Default hereunder except for a default or Event of
Default referred to in Section 801(a) or (b), unless the Trustee shall have
received written notice of such Event of Default by the Company, the Credit
Facility Issuer or by the Registered Owners of 25% in aggregate principal amount
of the Bonds then Outstanding.

Section 904. Trustee Entitled to Indemnity.

(a) The Company shall indemnify the Trustee, its officers, directors and
employees (herein, the "Indemnitees") against any loss, liability or expense
incurred by them arising out of or in connection with the acceptance or
administration of their duties under this Indenture, except as set forth in
subsection (b). An Indemnitee shall notify the Company promptly of any claim for
which it may seek indemnity. Except where the Company is the claimant, the
Company shall defend the claim, and the Indemnitee shall cooperate in the
defense. An Indemnitee may have separate counsel, and the Company shall pay the
reasonable fees and expenses of such counsel. An Indemnitee shall not be
required to give any bond or surety in respect to the execution of its rights
and obligations hereunder.

(b) The Company shall not be obligated to reimburse any expense or to indemnify
against any loss or liability incurred by an Indemnitee through gross negligence
or willful misconduct.

(c) To secure the Company's payment obligations in this Section, the Trustee
shall have a lien prior to the lien created by this Indenture for the benefit of
the owners of the Bonds on all money or property held or collected by the
Trustee other than money derived from a draw on the Credit Facility. Such
obligations shall survive the satisfaction and discharge of this Indenture.

(d) When the Trustee incurs expenses or renders services after an Event of
Default, the expenses and compensation for the services are intended to
constitute expenses of administration under any applicable bankruptcy law.

(e) The Trustee may, nevertheless, begin suit, or appear in and defend suit, or
do anything else in its judgment proper to be done by it as Trustee, without
indemnity, and in such case the Company shall reimburse the Trustee for all
costs and expenses, outlays and counsel fees and other reasonable disbursements
properly incurred in connection therewith; provided, however, that the Trustee
shall (i) make all payments hereunder of principal and redemption price of and
interest on the Bonds and of the purchase price of Bonds tendered at the option
of the Registered Owners thereof or purchased by the Company in lieu of
redemption, (ii) accelerate the Bonds when required to do so hereunder other
than at the direction of the Registered Owners, and (iii) draw on the Credit
Facility when required to do so hereunder, each without the necessity of the
Registered Owners providing security or indemnity to the Trustee. If the Company
shall fail to make reimbursement, the Trustee may reimburse itself from any
moneys in its possession under the provisions of this Indenture (other than
monies derived from a draw on the Credit Facility) and shall be entitled with
respect thereto to a preference over the Bonds.

(f) Subject to the standards described in Sections 901 and 902 hereof, prior to
taking action under this Indenture except for a declaration of acceleration
under Section 802 or a drawing under the Credit Facility or the payment of
principal and interest on the Bonds, the Trustee may require that satisfactory
indemnity be furnished to it for reimbursement of all expenses to which it may
be put and to protect it against all liability by reasons of any action so
taken, except liability resulting from its gross negligence or willful
misconduct. None of the provisions contained in this Indenture is intended to
require the Trustee to expend or risk its own funds or otherwise incur financial
liability in the performance of any of its duties or other exercise of its
rights or powers hereunder.

Section 905. Trustee Not Responsible for Insurance, Taxes, Execution of
Indenture, Acts of the Company or Application of Moneys Applied in Accordance
with this Indenture. The Trustee shall be under no obligation to effect or
maintain insurance or to renew any policies of insurance or to inquire as to the
sufficiency of any policies of insurance carried by the Company, or to report,
or make or file claims or proof of loss for, any loss or damage insured against
or which may occur, or to keep itself informed or advised as to the payment of
any taxes or assessments, or to require any such payment to be made. The Trustee
shall have no responsibility in respect of the validity, sufficiency, due
execution or acknowledgment of this Indenture by the Company or the validity or
sufficiency of the security provided thereunder or in respect of the validity of
the Bonds or the due execution or issuance thereof. The Trustee shall be under
no obligation to see that any duties herein imposed upon any party other than
itself, or any covenants herein contained on the part of any party other than
itself to be performed, shall be done or performed, and the Trustee shall incur
no liability for failure to see that any such duties or covenants are so done or
performed.

The Trustee shall not be liable or responsible because of the failure of the
Company or of any of its employees or agents to make any collections or deposits
or to perform any act herein required of the Company or because of the loss of
any moneys arising through the insolvency or the act or default or omission of
any other depositary in which such moneys shall have been deposited under the
provisions of this Indenture. The Trustee shall not be responsible for the
application of any of the proceeds of the Bonds or any other moneys deposited
with it and paid out, withdrawn or transferred hereunder if such application,
payment, withdrawal or transfer shall be made in accordance with the provisions
of this Indenture.

The immunities and exemptions from liability of the Trustee hereunder shall
extend to its directors, officers, employees and agents.

Section 906. Compensation. Subject to the provisions of any contract relating to
the compensation of the Trustee, the Company shall pay to the Trustee as
administrative expenses its reasonable fees and charges incurred in performing
its duties hereunder, including but not limited to, the reasonable fees and
expenses of attorneys, consultants and others. In computing the Trustee's
compensation, the parties shall not be limited by any law on the compensation of
an express trust. If the Company shall fail to make any payment required by this
Section 906, the Trustee may, but shall be under no obligation to, make such
payment from any moneys in its possession under the provisions of this Indenture
and shall be entitled to a preference therefor over the Bonds hereunder;
provided that no payments under this Section 906 shall be made with moneys drawn
under the Credit Facility.

Section 907. Trustee to Preserve Records. All records and files pertaining to
the Bonds in the custody of the Trustee shall be open at all reasonable times to
the inspection of the Company, the Credit Facility Issuer and their agents and
representatives.

Section 908. Trustee May be Registered Owner. The institution acting as Trustee
under this Indenture and its directors, officers, employees or agents, may in
good faith buy, sell, own, hold and deal in the Bonds issued under and secured
by this Indenture, and may join in the capacity of a Registered Owner in any
action which any Registered Owner may be entitled to take with like effect as if
such institution were not the Trustee under this Indenture.

Section 909. Trustee Not Responsible for Recitals. The recitals, statements and
representations contained herein and in the Bonds shall be taken and construed
as made by and on the part of the Company and not by the Trustee, and the
Trustee shall have no responsibility for the correctness of the same.

Section 910. No Responsibility for Recording or Filing. The Trustee shall be
under no obligation to see to the recording or filing of this Indenture, any
financing statements or any other instrument or otherwise to the giving to any
person of notice of the provisions hereof or thereof.



Section 911. Certain Rights of the Trustee.

(a) Subject to the provisions of Sections 901 and 902 hereof, the Trustee shall
be protected and shall incur no liability in acting or proceeding, or in not
acting or not proceeding, in good faith and in accordance with the terms of this
Indenture, upon any resolution, order, notice, request, consent, waiver,
certificate, statement, affidavit, requisition, bond or other paper or document
which it shall in good faith believe to be genuine and to have been adopted or
signed by the proper board or person or to have been prepared and furnished
pursuant to any of the provisions of this Indenture, or upon the written opinion
of any attorney, engineer, accountant or other expert believed by it to be
qualified in relation to the subject matter, and the Trustee shall have no duty
to make any investigation or inquiry as to any statements contained or matters
referred to in any such instrument.

(b) Whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering, or
omitting any action hereunder, the Trustee (unless other evidence is herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
a certificate of the Company.

(c) The Trustee may consult with legal counsel and the written advice of such
legal counsel or any opinion of Counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by the
Trustee hereunder in good faith and in reliance thereon.

(d) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond or other paper or
document, but the Trustee, in its sole discretion, may make such further inquiry
or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine to make such further inquiry or investigation, it shall
be entitled to have any of its employees, agents or attorneys examine the books,
records and premises of the Company.

(e) The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys, may pay
reasonable compensation to such agents and attorneys, and shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney (unless an employee) appointed with due care by it hereunder.

(f) Except for information provided by the Trustee concerning the Trustee, the
Trustee shall have no responsibility with respect to any information in any
offering memorandum or other disclosure material distributed with respect to the
Bonds and the Trustee shall have no responsibility for compliance with
securities laws in connection with the issuance and sale of the Bonds.

(g) Except as otherwise especially provided by the provisions of this Indenture,
the Trustee shall not be obligated or required to give or furnish any notice,
demand, report, request, reply, statement, advice or opinion to any Bondholder
of any Bond or to the Company or any other person, and the Trustee shall incur
no liability for its failure or refusal to give or furnish the same unless
obligated or required to do so by the express provisions of the Indenture.

(h) The Trustee shall not be required to give any bond or surety with respect to
the performance of its duties or the exercise of its powers under this
Indenture.

Section 912. Qualification of the Trustee.

(a) There shall at all times be a Trustee hereunder; which shall be (i) an
association or a corporation organized and doing business under the laws of the
United States of America or of any state, authorized under such laws or the
applicable laws of the State to exercise corporate trust powers and act as Bond
Registrar hereunder, having a combined capital and surplus, either individually
or together with its holding company, of at least $100,000,000, and subject to
supervision or examination by federal or state authority. If such association or
corporation is not a commercial bank or trust company, it shall also have a
rating by Moody's (if the Bonds are then rated by Moody's) of Baa3/P-3 or
higher, or by S&P (if the Bonds are then rated by S&P) of BBB/A3 or higher or
shall otherwise be approved in writing by Moody's or S&P, as the case may be. If
such association or corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 912, the combined
capital and surplus of such association or corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.

(b) If at any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 912, it shall resign immediately in the manner and
with the effect specified in Section 913 hereof.

Section 913. Resignation and Removal of Trustee.

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee under Section 914 hereof.

(b) The Trustee may resign at any time by giving written notice thereof to the
Company. If an instrument of acceptance by a successor Trustee shall not have
been delivered to the Trustee within 30 days after the giving of such notice of
resignation, the retiring Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

(c) The Trustee may be removed at any time by an instrument or instruments in
writing signed by the Registered Owners of more than 50% in aggregate principal
amount of Bonds then Outstanding or by their attorneys, legal representatives or
agents and delivered to the Trustee, and the Company (such instruments to be
effective only when received by the Trustee, accompanied by a signed acceptance
by a successor trustee).

(d) If at any time:

(1) the Trustee shall cease to be eligible under Section 912 hereof, and shall
fail to resign after written request therefor by the Company or by the Majority
Registered Owners, or

(2) the Trustee shall become incapable of acting or shall be adjudged a bankrupt
or insolvent or a receiver of the Trustee or its property shall be appointed or
any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then, in any such case, (i) the Company may remove the Trustee, or
(ii) any Registered Owner may petition any court of competent jurisdiction for
the removal of the Trustee and the appointment of a successor.

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any cause, the Company shall
promptly appoint a successor. If, within 60 days after such resignation, removal
or incapability, or the occurrence of such vacancy, a successor Trustee shall be
appointed by act of the Majority Registered Owners delivered to the Company and
the retiring Trustee, the successor Trustee so appointed shall forthwith upon
its acceptance of such appointment become the successor Trustee and supersede
the successor Trustee appointed by the Company. If within such 60-day period no
successor Trustee shall have been so appointed by the Company or the Majority
Registered Owners and accepted appointment in the manner hereinafter provided,
any Registered Owner, if he has been a bona fide Registered Owner of a Bond for
at least six months, may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

(f) The Company shall give notice of each resignation and each removal of the
Trustee, and each appointment of a successor Trustee by mailing written notice
of such event by first-class mail, postage prepaid, to each Registered Owner.
Each notice shall include the name and address of the principal corporate trust
office of the successor Trustee.

Section 914. Successor Trustee. Every successor Trustee appointed hereunder
shall execute, acknowledge and deliver to its predecessor, and also to the
Company, an instrument in writing accepting such appointment hereunder, and
thereupon such successor Trustee, without any further act, shall become fully
vested with all the rights, immunities, powers and trusts, and subject to all
the duties and obligations, of its predecessor; but such predecessor shall,
nevertheless, on the written request of its successor or of the Company and upon
payment of the expenses, charges and other disbursements of such predecessor
which are payable pursuant to the provisions of Section 906 hereof, execute and
deliver an instrument transferring to such successor Trustee all the rights,
immunities, powers and trusts of such predecessor hereunder; and every
predecessor Trustee shall deliver all property and moneys held by it hereunder
to its successor, subject, nevertheless, to its preference, if any, provided for
in Sections 904 and 906 hereof. Should any instrument in writing from the
Company be required by any successor Trustee for more fully and certainly
vesting in such Trustee the rights, immunities, powers and trusts hereby vested
or intended to be vested in the predecessor Trustee, any such instrument in
writing shall and will, on request, be executed, acknowledged and delivered by
the Company.

Notwithstanding any of the foregoing provisions of this Article, any bank or
trust company having power to perform the duties and execute the trusts of this
Indenture and otherwise qualified to act as Trustee hereunder with or into which
the bank or trust company acting as Trustee, may be merged or consolidated, or
to which the assets and business of such bank or trust company may be sold,
shall be deemed the successor of the Trustee.

Section 915. Co-Trustee. It is the purpose of this Indenture that there shall be
no violation of any law of any jurisdiction denying or restricting the right of
certain banking corporations or associations to transact business as trustee as
contemplated herein in such jurisdiction. It is recognized that in case of
litigation under this Indenture upon the occurrence of an Event of Default, it
may be necessary that the Trustee appoint an additional individual or
institution as a separate Trustee or Co-Trustee, which shall be satisfactory to
the Company. The following provisions of this Section 915 are adapted to these
ends.

In the event of the incapacity or lack of authority of the Trustee, by reason of
any present or future law of any jurisdiction, to exercise any of the rights,
powers and trusts herein granted to the Trustee or to hold title to the Trust
Estate or to take any other action which may be necessary or desirable in
connection therewith, each and every remedy, power, right, claim, demand, cause
of action, immunity, estate, title, interest and lien expressed or intended by
this Indenture to be exercised by or vested in or conveyed to the Trustee with
respect thereto shall be exercisable by and vest in such separate Trustee or
Co-Trustee but only to the extent necessary to enable the separate Trustee or
Co-Trustee to exercise such rights, powers and trusts, and every covenant and
obligation necessary to the exercise thereof shall run to and be enforceable by
such separate Trustee or Co-Trustee.

Should any deed, conveyance or instrument in writing from the Company be
required by the separate Trustee or Co-Trustee so appointed by the Trustee in
order to more fully and certainly vest in and confirm to him or it such
properties, rights, powers, trusts, duties and obligations, any and all such
deeds, conveyances and instruments shall, on request, be executed, acknowledged
and delivered by the Company. In case any separate Trustee or Co-Trustee or a
successor to either, shall die, become incapable of acting, resign or be
removed, all the estates, properties, rights, powers, trusts, duties and
obligations of such separate Trustee or Co-Trustee, so far as permitted by law,
shall vest in and be exercised by the Trustee until the appointment of a new
Trustee or successor to such separate Trustee or Co-Trustee.

The combined fees and compensation of any separate Trustee or Co-Trustee and the
Trustee shall not exceed the fees and compensation that the Trustee acting alone
would otherwise be entitled to under the fee arrangement then in effect between
the Trustee and the Company.

Section 916. Notice to Moody's or S&P. At any time during which the Bonds are
rated by Moody's and/or S&P, the Trustee shall notify Moody's and/or S&P, as
applicable, promptly of (i) any change in the Trustee, (ii) the expiration,
termination or substitution of the Credit Facility during any Variable Rate
Period, (iii) a change in the interest rate borne by the Bonds from one Interest
Rate Determination Method to another, (iv) the payment of all of the Bonds or
(v) any change to this Indenture, the Reimbursement Agreement, the Credit
Facility or the Remarketing Agreement.



ARTICLE X

EXECUTION OF INSTRUMENTS BY REGISTERED OWNERS AND PROOF OF OWNERSHIP OF BONDS

Section 1001. Execution of Instruments by Registered Owners and Proof of
Ownership of Bonds. Any request, direction, consent or other instrument in
writing required or permitted by this Indenture to be signed or executed by a
Registered Owner may be signed or executed by the Registered Owner or its
attorneys or legal representatives. Proof of the execution of any such
instrument and of the ownership of the Bonds shall be sufficient for any purpose
of this Indenture and shall be conclusive in favor of the Trustee with regard to
any action taken by it under such instrument if made in the following manner:

The fact and date of the execution by any person of any such instrument may be
proved by the verification of any officer in any jurisdiction who, by the laws
thereof, has power to take affidavits within such jurisdiction, to the effect
that such instrument was subscribed and sworn to before him, or by an affidavit
of a witness to such execution, and where such execution is by an officer of a
corporation or association or a member of a partnership on behalf of such
corporation, association or partnership, such verification or affidavit shall
also constitute sufficient proof of his authority.

Nothing contained in this Section 1001 shall be construed as limiting the
Trustee to such proof, it being intended that the Trustee may accept any other
evidence of the matters herein stated which may be sufficient. Any request or
consent of a Registered Owner shall bind every future Registered Owner of the
Bonds to which such request or consent pertains or any Bonds issued in lieu
thereof in respect of anything done by the Trustee pursuant to such request or
consent.

Notwithstanding any of the foregoing provisions of this Section 1001, the
Trustee shall not be required to recognize any person as an owner of Bonds or to
take any action at his request unless the Bonds shall be deposited with it.

Section 1002. Preservation of Information. The Trustee shall preserve in the
Bond Register, in as current a form as is reasonably practicable, the name and
address of each Registered Owner received by the Trustee in its capacity as Bond
Registrar.



ARTICLE XI

THE REMARKETING AGENT; THE TENDER AGENT;

THE PLACEMENT AGENT

Section 1101. The Remarketing Agent.

(a) The Company hereby appoints First Union Securities, Inc. as Remarketing
Agent under this Indenture. The Remarketing Agent and any successor Remarketing
Agent, by written instrument delivered to the Trustee and the Company, shall
accept the duties and obligations imposed on it under this Indenture and the
Remarketing Agreement.

(b) In addition to the other obligations imposed on the Remarketing Agent
hereunder, the Remarketing Agent shall agree to keep such books and records in
connection with its activities as Remarketing Agent hereunder as shall be
consistent with prudent industry practice and make such books and records
available for inspection by the Trustee, the Credit Facility Issuer and the
Company at all reasonable times.

(c) The Remarketing Agent shall at all times be a member of the National
Association of Securities Dealers, Inc. or registered as a Municipal Securities
Dealer under the Securities Exchange Act of 1934, as amended, or a national
banking association or a bank or a trust company, in each case authorized by law
to perform its obligations hereunder.

(d) If at any time the Remarketing Agent is unable or unwilling to act as
Remarketing Agent, the Remarketing Agent, upon 15 Business Days' prior written
notice to the Trustee, the Tender Agent and the Company, may resign. The
Remarketing Agent may be removed at any time by the Company, by written notice
signed by the Company delivered to the Trustee, the Remarketing Agent and the
Tender Agent. Upon resignation or removal of the Remarketing Agent, the Company
shall appoint a substitute Remarketing Agent meeting the qualifications of
Section 1101(c).

(e) In the event that the Company shall fail to appoint a successor Remarketing
Agent upon the resignation or removal of the Remarketing Agent or upon its
dissolution, insolvency or bankruptcy, the Trustee may, but is not required to,
appoint a Remarketing Agent or itself act as Remarketing Agent until the
appointment of a successor Remarketing Agent in accordance with this
Section 1101.

(f) Notwithstanding any other provisions herein, the Remarketing Agent may at
any time assign its duties as Remarketing Agent to an Affiliate of the
Remarketing Agent. In the event of such assignment, the Remarketing Agent shall
deliver written notice to the Trustee, the Tender Agent and the Company.

Section 1102. The Tender Agent.

(a) The Company hereby appoints First Union National Bank as Tender Agent under
this Indenture, which agent has a corporate trust office in Richmond, Virginia.
The Tender Agent and any successor Tender Agent, by written instrument delivered
to the Trustee and the Company, shall accept the duties and obligations imposed
on it under this Indenture.

(b) The Tender Agent shall at all times be a member of the National Association
of Securities Dealers, Inc. having a capitalization of at least $15,000,000 and
a rating by Moody's (if the Bonds are then rated by Moody's) of Baa3/P-3 or
higher, or a national banking association or a bank or a trust company having
capital and surplus of at least $50,000,000, in each case authorized by law to
perform its obligations hereunder.

(c) If at any time the Tender Agent is unable or unwilling to act as Tender
Agent, the Tender Agent, upon 60 days' prior written notice to the Trustee, the
Remarketing Agent and the Company, may resign; provided, however, that in no
case shall such resignation become effective until the appointment of a
successor Tender Agent. The Tender Agent may be removed at any time by the
Company by written notice signed by the Company delivered to the Trustee, the
Remarketing Agent, the Credit Facility Issuer and the Tender Agent. Upon
resignation or removal of the Tender Agent, the Company shall appoint a
substitute Tender Agent meeting the qualifications of Section 1102(b); provided,
however, that in no case shall such removal or resignation become effective
until the appointment of a successor Tender Agent.

(d) In the event the Company shall fail to appoint a successor Tender Agent upon
the resignation or removal of the Tender Agent or upon its dissolution,
insolvency or bankruptcy, the Trustee may at its discretion, but is not required
to, act as Tender Agent until the appointment of a successor Tender Agent in
accordance with this Section 1102.

(e) The Tender Agent shall have no responsibility with respect to the source of
any funds provided to it for the purpose of paying the purchase price of the
Bonds. The Tender Agent shall have no responsibility to determine the amount
representing accrued interest which may be payable in connection with the
purchase of the Bonds and may rely conclusively on the computation of such
accrued interest by the Trustee pursuant to the Indenture. The Tender Agent
shall have no obligation to expend its own funds in connection with any such
purchase, and shall have no obligation to pay the purchase price in any type of
funds other than that received by the Tender Agent for such purpose as
aforesaid.

(f) The Company shall, to the fullest extent permitted by law, indemnify and
hold the Tender Agent harmless from any and all liability, losses, damages,
costs and expenses of any nature (including interest and reasonable counsel fees
and disbursements) arising out of or in connection with its duties, or those of
its employees or agents arising from their performance under this Agreement and
the Indenture, except for liabilities, losses, damages, costs, expenses and fees
arising out of the gross negligence or willful misconduct of the Tender Agent or
its employees or agents.

(g) The Company shall pay the Tender Agent such fees and charges as shall be
agreed upon between them from time to time. The Company shall reimburse the
Tender Agent for all reasonable out-of-pocket expenses of the Tender Agent
including, but not limited to counsel fees, special stationery, checks, postage,
wire tender of funds, shipping, insurance, telecommunications and such other
expenses associated with the giving of notices and messenger delivery.

Section 1103. The Placement Agent. The Placement Agent shall be a member of the
National Association of Securities Dealers, Inc. and registered as a Municipal
Securities Dealer under the Securities Exchange Act of 1934, as amended, or a
national banking association or a bank or trust company, in each case authorized
by law to perform its obligations described in Sections 202(e) and 203 hereof.
The Placement Agent shall agree to establish the Preliminary Fixed Rate and to
use its best efforts to arrange for the sale of Tendered Bonds on the Fixed Rate
Conversion Date, all as more particularly described in Sections 202(e) and 203
hereof.

Section 1104 Notices. The Trustee shall, within 30 days of the resignation or
removal of the Remarketing Agent or the Tender Agent or the appointment of a
successor Placement Agent or a successor Remarketing Agent or Tender Agent, give
notice thereof by first-class mail, postage prepaid, to the Registered Owners of
the Bonds.



ARTICLE XII

AMENDMENTS AND SUPPLEMENTS

Section 1201. Amendments and Supplements Without Registered Owners' Consent.
This Indenture may be amended or supplemented by the Company and the Trustee at
any time and from time to time, without the consent of the Registered Owners,
but with the consent of the Credit Facility Issuer, if a Credit Facility is in
effect, and with the consent of the Tender Agent, if such amendment affects the
rights, duties and responsibilities of the Tender Agent, by a supplemental
indenture authorized by a resolution of the Company's Board of Managers filed
with the Trustee, for one or more of the following purposes:

(a) to add additional covenants of the Company or to surrender any right or
power herein conferred upon the Company;

(b) for any purpose not inconsistent with the terms of this Indenture or to cure
any ambiguity or to correct or supplement any provision contained herein or in
any supplemental indenture which may be defective or inconsistent with any other
provision contained herein or in any supplemental indenture, or to make such
other provisions in regard to matters or questions arising under this Indenture
which shall not adversely affect the interests of the Registered Owners of the
Bonds;

(c) to permit the Bonds to be converted to certificated securities;

(d) to permit the appointment of a co-trustee under this Indenture;

(e) to modify, eliminate or add to the provisions of this Indenture to such
extent as shall be necessary to effect the qualification of this Indenture under
the Trust Indenture Act of 1939, or under any similar federal statute hereafter
enacted, and to add to this Indenture such other provisions as may be expressly
permitted by the Trust Indenture Act of 1939;

(f) except as otherwise provided in Section 1202 hereof, to modify, eliminate or
add to the provisions of this Indenture to such extent as shall be necessary to
obtain a rating of the Bonds from Moody's or S&P; or

(g) to amend the administrative provisions hereof to accommodate the provisions
of an Alternate Credit Facility.

Section 1202. Amendments With Registered Owners' and Credit Facility Issuer's
Consent. This Indenture may be amended by the Company and the Trustee from time
to time, except with respect to (1) the principal, redemption price, purchase
price, or interest payable upon any Bonds, (2) the Interest Payment Dates, or
the purchase provisions of any Bonds, and (3) this Article XII, by a
supplemental indenture consented to by the Credit Facility Issuer (if a Credit
Facility is in effect) and approved by the Majority Registered Owners in
aggregate principal amount of the Bonds then Outstanding which would be affected
by the act proposed to be taken. This Indenture may be amended with respect to
the matters enumerated in clauses (1) through (3) of the preceding sentence only
with the unanimous consent of all Registered Owners and the Credit Facility
Issuer (if a Credit Facility is in effect).

Section 1203. Supplemental Indentures Affecting Rights of Credit Facility
Issuer. Anything herein to the contrary notwithstanding, a supplemental
indenture under this Article XII which in the judgment of the Credit Facility
Issuer (if a Credit Facility is in effect) adversely affects the rights of the
Credit Facility Issuer hereunder shall not become effective unless or until the
Credit Facility Issuer shall have consented to the execution and delivery
thereof.

Section 1204. Amendment of Credit Facility. The initial Credit Facility may be
amended to increase the amount of the Credit Facility or to such extent as shall
be necessary to obtain a rating of the Bonds from Moody's or S& P provided in
either case that (a) the Company consents to such amendment or supplement and
(b) such amendment or supplement will not adversely affect the interests of the
Registered Owners. The Trustee shall notify the Registered Owners of any
proposed amendment of the Credit Facility which would adversely affect the
interests of the Registered Owners and may consent thereto with the consent of
at least a majority in aggregate principal amount of the Bonds then Outstanding
which would be affected by the action proposed to be taken; provided, that the
Trustee shall not, without the unanimous consent of the Registered Owners of all
Bonds then Outstanding, consent to any amendment which would decrease the amount
payable under the Credit Facility or reduce the term of the Credit Facility.

Section 1205. Trustee Authorized to Join in Amendments and Supplements; Reliance
on Counsel. The Trustee is authorized to join with the Company in the execution
and delivery of any supplemental indenture or amendment permitted by this
Article XII and in so doing shall be fully protected by an opinion of Counsel
that such supplemental indenture or amendment is so permitted and has been duly
authorized by the Company and that all things necessary to make it a valid and
binding agreement have been done; provided that certain amendments may, by
agreement between the Trustee and the Credit Facility Issuer, require the prior
consent of the Credit Facility Issuer.



ARTICLE XIII

DEFEASANCE; OTHER PAYMENTS

Section 1301. Defeasance.

(a) When the principal or redemption price (as the case may be) of, and interest
on all Bonds issued hereunder have been paid, together with the compensation of
the Trustee and all other sums payable hereunder by the Company, the right,
title and interest of the Trustee in and to the Trust Estate shall thereupon
cease, and the Trustee, on written demand of the Company, shall release this
Indenture and shall execute such documents to evidence such release as may be
reasonably required by the Company and shall turn over to the Company or to such
person, body or authority as may be entitled to receive the same all balances
then held by it hereunder; provided, that if any payments have been received by
the Trustee from the Credit Facility in connection with such release, such
balances shall be paid to the Credit Facility Issuer to the extent of such
payments. If payment or provision therefor is made with respect to less than all
of the Bonds, the particular Bonds (or portion thereof) for which provision for
payment shall have been considered made shall be selected by lot by the Trustee
and thereupon the Trustee shall take similar action for the release of this
Indenture with respect to such Bonds.

(b) Provision for the payment of Bonds shall be deemed to have been made when
the Trustee holds in the Bond Fund, in trust and irrevocably sets aside
exclusively for such payment, (i) moneys sufficient to make such payment,
provided that if a Credit Facility is then held by the Trustee, such moneys
shall constitute Available Moneys or (ii) noncallable Government Obligations
maturing as to principal and interest in such amounts and at such times as will
provide sufficient moneys without reinvestment to make such payment and, while
in the Bonds are in Variable Rate, written notification from S & P and Moody's
that the then current ratings on the Bonds shall not be withdrawn or reduced;
provided that such provision for payment may only be made after the Fixed Rate
Conversion Date, and provided further, that if a Credit Facility is then held by
the Trustee, such Government Obligations shall have been on deposit with the
Trustee in a separate and segregated account for a period of 366 days during and
prior to which no Event of Bankruptcy has occurred or which Government
Obligations were purchased with Available Moneys.

No Bonds in respect of which a deposit under clause (b) above has been made
shall be deemed paid within the meaning of this Article unless the Trustee is
satisfied that the amounts deposited are sufficient to make all payments that
might become due on the Bonds including purchase price payments for Bonds
tendered at the option of the Registered Owners or purchased by the Company in
lieu of redemption, if any. Notwithstanding the foregoing, no delivery to the
Trustee under this subsection (b) shall be deemed a payment of any Bonds which
are to be redeemed prior to their stated maturity until such Bonds shall have
been irrevocably called or designated for redemption on a date thereafter on
which such Bonds may be redeemed in accordance with the provisions of this
Indenture or the Company shall have given the Trustee, in form satisfactory to
the Trustee, irrevocable instructions to give notice of redemption. Neither the
obligations nor moneys deposited with the Trustee pursuant to this Section shall
be withdrawn or used for any purpose other than, and shall be segregated and
held in trust for, the payment of the principal of, redemption price of,
purchase price if applicable of, and interest on the Bonds with respect to which
such deposit has been made. In the event that such moneys or obligations are to
be applied to the payment of principal or redemption price of any Bonds more
than 60 days following the deposit thereof with the Trustee, the Trustee shall
mail a notice stating that such moneys or obligations have been deposited and
identifying the Bonds for the payment of which such moneys or obligations are
being held to all Registered Owners of such Bonds at their addresses shown on
the Bond Register.

(c) Anything in Article XII to the contrary notwithstanding, if moneys or
Government Obligations have been deposited or set aside with the Trustee
pursuant to this Article for the payment of the principal or redemption price of
the Bonds and the interest thereon and the principal or redemption price of such
Bonds and the interest thereon shall not have in fact been actually paid in
full, no amendment to the provisions of this Article shall be made without the
consent of the Registered Owner of each of the Bonds affected thereby.

Notwithstanding the foregoing, those provisions relating to the maturity of
Bonds, interest payments and dates thereof, and the dates, premiums and notice
requirements for optional and mandatory redemption and the Trustee's remedies
with respect thereto, and provisions relating to exchange, transfer and
registration of Bonds, replacement of mutilated, destroyed, lost or stolen
Bonds, the safekeeping and cancellation of Bonds, nonpresentment of Bonds, the
holding of moneys in trust and repayments to the Company or the Credit Facility
Issuer from the Bond Fund and the duties of the Trustee in connection with all
of the foregoing and the fees, expenses and indemnities of the Trustee, shall
remain in effect and shall be binding upon the Trustee, the Company and the
Registered Owners, notwithstanding the release and discharge of the lien of this
Indenture.

Section 1302. Deposit of Funds for Payment of Bonds. If the principal or
redemption price of any Bonds becoming due, either at maturity or by call for
redemption or otherwise, together with all interest accruing thereon to the due
date, has been paid or provisions therefor made in accordance with Section 1301
hereof, all interest on such Bonds shall cease to accrue on the due date and all
liability of the Company with respect to such Bonds shall likewise cease, except
as hereinafter provided. Thereafter the Registered Owners of such Bonds shall be
restricted exclusively to the funds so deposited for any claim of whatsoever
nature with respect to such Bonds, and the Trustee shall hold such funds in
trust for such Registered Owners.

Section 1303. Effect of Purchase of Bonds. No purchase of Bonds pursuant to
Section 303 shall be deemed to be a payment or redemption of such Bonds or any
portion thereof and such purchase will not operate to extinguish or discharge
the indebtedness evidenced by such Bonds.



ARTICLE XIV

MISCELLANEOUS PROVISIONS

Section 1401. Covenants of Company to Bind its Successors. In the event of the
dissolution of the Company, all of the covenants, stipulations, obligations and
agreements contained in this Indenture by or on behalf of or for the benefit of
the Company shall bind or inure to the benefit of the successor or successors of
the Company from time to time and any officer, board, commission, authority,
agency or instrumentality to whom or to which any power or duty affecting such
covenants, stipulations, obligations and agreements shall be transferred by or
in accordance with law, and the word "Company" as used in this Indenture shall
include such successor or successors.

Section 1402. Notices. Any notice, demand, direction, request or other
instrument authorized or required by its Indenture to be given to or filed with
the Trustee, the Company or the Credit Facility Issuer shall be in writing and
shall be deemed given or filed for all purposes of this Indenture when delivered
by hand delivery, Federal Express or other overnight delivery service, return
receipt requested, or received by first-class, postage prepaid, registered or
certified mail, addressed as follows:

If to the Company, Fresh Advantage, Inc., 1142 Avenue South, Post Office Box
535789, Richmond, Virginia 23230;

If to the Trustee, First Union National Bank, 800 East Main, Lower Mezzanine,
Richmond, Virginia 23219 (Attention: Corporate Trust Department), or if to any
successor Trustee or Co-Trustee, addressed to it at its principal corporate
trust office;

If to the Credit Facility Issuer, First Union National Bank, 7 North 8th Street,
Richmond, Virginia 23219.

and if sent by telegraph, telegram report of delivery requested, addressed as
above, at the time and date appearing on the report of delivery.

All documents received by the Trustee under the provisions of this Indenture, or
photographic copies thereof, shall be retained in its possession until this
Indenture shall be released in accordance with the provisions hereof, subject at
all reasonable times to the inspection of the Company and the Registered Owners
and the agents and representatives thereof.

The Trustee, the Credit Facility Issuer and the Company may, by notice given
hereunder, designate any further or different addresses to which subsequent
notices, certificates or other communications shall be sent.

Section 1403. Trustee as Paying Agent. The Trustee is hereby designated and
agrees to act as Paying Agent for and in respect of the Bonds.

Section 1404. Rights Under Indenture. Except as herein otherwise expressly
provided, nothing in this Indenture expressed or implied is intended or shall be
construed to confer upon any person, firm or corporation other than the parties
hereto, the Company and the Registered Owners of the Bonds issued under and
secured by this Indenture, any right, remedy or claim, legal or equitable, under
or by reason of this Indenture or any provision hereof, this Indenture and all
its provisions being intended to be and being for the sole and exclusive benefit
of the parties hereto, the Company and the Registered Owners from time to time
of the Bonds issued hereunder.

Section 1405. Form of Certificates and Opinions. Except as otherwise provided in
this Indenture, any request, notice, certificate or other instrument from the
Company shall be deemed to have been signed by the proper party or parties if
signed by the President or other authorized representative of the Company, and
the Trustee may accept and rely upon a certificate signed by the such party as
to any action taken by the Company.

Section 1406. Severability. In case any one or more of the provisions of this
Indenture or of the Bonds issued hereunder shall for any reason be held to be
illegal or invalid, such illegality or invalidity shall not affect any other
provision of this Indenture or of the Bonds, but this Indenture and the Bonds
shall be construed and enforced as if such illegal or invalid provision had not
been contained therein. In case any covenant, stipulation, obligation or
agreement of the Company contained in the Bonds or in this Indenture shall for
any reason be held to be in violation of law then such covenant, stipulation,
obligation or agreement shall be deemed to be the covenant, stipulation,
obligation or agreement of the Company to the full extent permitted by law.

Section 1407. State Law Governs. This Indenture shall be governed by and
construed in accordance with the laws of the State.

Section 1408. Payments Due on Days Other Than Business Days. In any case where
the date of maturity of interest on or principal of the Bonds or the date fixed
for redemption of the Bonds shall be a day other than a Business Day, then
payment of interest or principal need not be made on such date but may be made
on the next succeeding Business Day with the same force and effect as if made on
the date of maturity or the date fixed for redemption, provided that interest
shall accrue for the period of any such extension.

Section 1409. Execution in Counterparts. This Indenture may be executed in
multiple counterparts, each of which shall be regarded for all purposes as an
original, and such counterparts shall constitute but one and the same
instrument, and no one counterpart of which need be executed by all parties.



IN WITNESS WHEREOF, the Company has caused this Indenture to be executed in its
name and on its behalf by an authorized representative and the official seal of
the Company to be impressed hereon and attested by an officer of the Company;
and the Trustee has caused this Indenture to be executed in its name and on its
behalf by an authorized officer, all as of the date and year first above
written.

FRESH ADVANTAGE, INC.







By:

Name:

Title:



FIRST UNION NATIONAL BANK

, as Trustee





 

By: ____________________________________

Title: ____________________________________



 

 

 

(Signature page to the Indenture.)



EXHIBIT A

REFUNDING REQUEST

February 1, 2001

First Union National Bank, as Trustee

800 East Main

Lower Mezzanine

Richmond, Virginia 23219



Attention: Corporate Trust Department

Re: Fresh Advantage, Inc. Taxable Variable Rate Demand Bonds, Series 2001 in an
aggregate principal amount of $9,000,000

Ladies and Gentlemen:

Fresh Advantage, Inc. (the "Company") hereby requests that all proceeds from the
sale of the Fresh Advantage, Inc. Taxable Variable Rate Demand Bonds, Series
2001 issued by the Company and dated as of February 1, 2001 (the "Bonds"), which
funds are held by you in the Refunding Fund in accordance with the Trust
Indenture (the "Indenture") dated as of February 1, 2001, from the Company to
you, the sum of $9,000,000 from the Refunding Fund and the sum of $55,350 from
the Refunding Fund representing Company funds to pay costs of issuance for a
total requisition of ($9055,350.00). All amounts held by you in various funds
under that certain Trust Indenture, dated as of March 1, 1999 (the "Prior
Indenture"), between the Carrollton Payroll Development Authority and you, shall
be transferred to the Company to an account designated by the Company. Monies in
the Refunding Fund shall be used to redeem, refund or satisfy the outstanding
principal amount of the Carrollton Payroll Development Authority Industrial
Development Revenue Bonds (KMB Produce, Inc. Project), Series 1999 in the
original aggregate principal amount of $9,000,000 (the "Prior Bonds") on
February 1, 2001 and pay certain costs of issuance as set forth in the schedule
attached hereto. Interest due on the Prior Bonds to the redemption date shall be
paid from a draw under the Letter of Credit. The Company further requests that
the redeemed Prior Bonds be destroyed as permitted under the Prior Indenture.

FRESH ADVANTAGE, INC.



By: ____________________________________

Name: ____________________________________

Title: ____________________________________



 

EXHIBIT B

FORM OF NOTICE OF CONVERSION TO

NEW INTEREST RATE DETERMINATION METHOD

Date: ________________

To: [Registered Owners of Bonds]

Re: Fresh Advantage, Inc. Taxable Variable Rate Demand Bonds, Series 2001

Ladies and Gentlemen:

(1) The interest rate on the above-captioned Bonds is being converted to the
[Weekly] [Monthly] [Semiannual] [Fixed] Rate (as defined in, and to be
determined in, the Indenture) effective on ______________ ___, ____ (the
"Conversion Date" as defined in the Indenture).

(2) After ________________ ___, ____ (the tenth day preceding the Conversion
Date), Registered Owners of Bonds shall not be entitled to deliver Bonds to
First Union National Bank, as Tender Agent, for purchase pursuant to Section 204
of the Indenture.

[do not include paragraphs 3 and 4 if converting to Weekly Rate]

(3) The [Proposed Rate] [Preliminary Fixed Rate] (as defined in, and determined
as described in, the Indenture) is ________%.

(4) Depending on market conditions, the [Monthly] [Semiannual] [Fixed] Rate may
be higher but in no event shall be lower than the [Proposed Rate] [Preliminary
Fixed Rate].

(5) Payment of the Bonds [will] [will not] be supported by a Credit Facility (as
defined in the Indenture) after the Conversion Date [, which Credit Facility
will be issued by __________________ effective on the Conversion Date and
expiring on _______________ ___, _____ unless otherwise terminated by the terms
thereof].

(6) All Bonds will be deemed to have been tendered by their Registered Owners on
the Conversion Date. In order to receive payment of the purchase price of any
Bond which is deemed to have been tendered, the Registered Owner of such Bond
must deliver such Bond to the principal corporate trust office of First Union
National Bank, as Tender Agent, at ________________ before 10:00 a.m. on the
Conversion Date.

First Union National Bank, as Trustee

By: ____________________________________

Title: ____________________________________

EXHIBIT C

[Form of Bond]



 

Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation ("DTC"), to issuer or its agent
for registration of transfer, exchange, or payment and any certificate issued is
registered in the name of Cede & Co. or in such other name as is requested by an
authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest
herein.



CUSIP        



THIS BOND MAY BE TENDERED FOR PURCHASE AS DESCRIBED HEREIN. DELIVERY OF AN
OPTIONAL TENDER NOTICE WITH RESPECT TO THIS BOND CONSTITUTES AN IRREVOCABLE
OFFER TO SELL THIS BOND ON THE DATE SPECIFIED THEREIN AND IS BINDING ON
SUBSEQUENT REGISTERED OWNERS OF THIS BOND. IN THE EVENT THE REGISTERED OWNER
FAILS TO DELIVER THIS BOND TO THE TENDER AGENT ON THE SPECIFIED PURCHASE DATE,
THE OWNER HEREOF SHALL THEREAFTER BE ENTITLED ONLY TO PAYMENT OF THE PURCHASE
PRICE AND NOT TO THE BENEFITS OF THE INDENTURE. THIS BOND ALSO IS SUBJECT TO
MANDATORY TENDER AND PURCHASE AS DESCRIBED HEREIN.

$9,000,000

Fresh Advantage, Inc. Taxable Variable Rate Demand Bonds,

Series 2001

No. R-________

Registered Owner: CEDE & CO.

Principal Amount: $___________________

Maturity Date: March 1, 2019

Interest Rate: The Bonds shall initially bear a variable rate of interest
determined by the Placement Agent on the Date of Issuance. Thereafter, the Bonds
shall bear interest at the Weekly Rate unless converted as provided herein.

Interest Payment Dates: During any Variable Rate Period: The first Business Day
of each calendar month commencing the first Business Day of March, 2001 and on
any Conversion Date, through the earlier of a Fixed Rate Conversion Date or the
Maturity Date.

During a Fixed Rate Period: The first Business Day of each March and September,
commencing the first Business Day of the first September following a Fixed Rate
Conversion Date, through the earlier of the Maturity Date or the date on which
principal of and interest on the Bonds shall have been paid in full or provision
shall have been made for the payment thereof in accordance with the Indenture.

Original Delivery Date: February __, 2001

Fresh Advantage, Inc. (the "Company"), for value received, hereby promises to
pay to the Registered Owner, or registered assigns, the Principal Amount on the
Maturity Date and to pay interest thereon from the Interest Payment Date next
preceding the Date of Authentication indicated hereon, unless it is
authenticated on an Interest Payment Date, in which event it shall bear interest
from such date, or if it is authenticated prior to March 1, 2001, in which event
it shall bear interest from the Date of Authentication, payable on each Interest
Payment Date, until payment of said principal sum has been made or provided for,
at the rate or rates per annum provided for below. Principal and interest and
premium, if any, shall be paid in any coin or currency of the United States of
America which, at the time of payment, is legal tender for the payment of public
and private debts. Interest shall be paid on each Interest Payment Date by check
mailed to the person in whose name this Bond is registered at the close of
business on the Regular Record Date (as hereinafter defined) next preceding such
Interest Payment Date; provided, however, that interest shall also be payable by
wire transfer to the account at a member bank of the Federal Reserve System of
any Registered Owner of Bonds in the aggregate principal amount of $500,000 or
more at the written request (identifying such account by number) of the
registered owner received by the Trustee (as hereinafter defined) at least five
(5) days before the Regular Record Date or Special Record Date (as defined in
the Indenture). While the Bonds bear interest at a Variable Rate (as hereinafter
defined), the Regular Record Date will be the close of business on the Business
Day immediately preceding each Interest Payment Date. While the Bonds bear
interest at the Fixed Rate (as hereinafter defined), the Regular Record Date
will be the 15th day of the calendar month preceding each Interest Payment Date.
Any such interest not so punctually paid or duly provided for shall forthwith
cease to be payable to the registered owner on such Regular Record Date, and may
be paid to the person in whose name this Bond is registered at the close of
business on a Special Record Date (as defined in the Indenture) for the payment
of such defaulted interest to be fixed by the Trustee, or may be paid at any
time in any other lawful manner, all as more fully provided in the Indenture.
Principal, accrued interest and redemption premium, if any, shall be paid upon
surrender of this Bond at the principal corporate trust office of First Union
National Bank, as Trustee, in the City of Richmond, Virginia. Payment of the
purchase price of Bonds purchased as described herein shall be paid, upon
surrender of such Bonds, at the office of First Union National Bank (in such
capacity, the "Tender Agent") in the City of Richmond, Virginia.

This Bond is one of the Bonds of a duly authorized issue of taxable variable
rate demand bonds of the Company in the aggregate principal amount of $9,000,000
and is known as Fresh Advantage, Inc. Taxable Variable Rate Demand Bonds, Series
2001 (the "Bonds").

The Bonds have been issued in order to provide funds to refund all of the
outstanding Carrollton Payroll Development Authority Industrial Development
Revenue Bonds (KMB Produce, Inc. Project), Series 1999 issued in the original
aggregate principal amount of $9,000,000 (the "Prior Bonds") which were issued
to finance the acquisition, construction, installation, renovation or equipping
of a manufacturing facility located in Carrollton County, Georgia and to pay
costs associated with the issuance of the Bonds.

This Bond is issued under and pursuant to a Trust Indenture dated as of February
1, 2001 (said Trust Indenture, together with all such supplements and amendments
thereto as therein permitted, being herein called the "Indenture"), by and
between the Company and First Union National Bank, as Trustee (said banking
institution and any successor trustee or co-trustee under the Indenture being
herein called the "Trustee"). An executed counterpart of the Indenture is on
file at the principal corporate trust office of the Trustee. Reference is hereby
made to the Indenture for the provisions, among others, with respect to the
custody and application of the proceeds of the Bonds, the collection and
disposition of revenues, a description of the funds charged with and pledged to
the payment of the principal of and interest on and any other amounts payable
under the Bonds, the nature and extent of the security, the terms and conditions
under which the Bonds are or may be issued, the rights, duties and obligations
of the Company and of the Trustee and the rights of the registered owners of the
Bonds, and, by the acceptance of this Bond, the registered owner hereof assents
to all of the provisions of the Indenture.

Credit Facility

. The Company has entered into a Letter of Credit and Reimbursement Agreement
dated as of March 1, 1999, as amended (the "Reimbursement Agreement") with First
Union National Bank (in such capacity, the "Bank"). Pursuant to the
Reimbursement Agreement, the Company has caused a Letter of Credit issued by the
Bank (the "Letter of Credit"), to be delivered to the Trustee, as provided in
the Indenture. The Trustee shall be entitled under the Letter of Credit to draw
up to an amount of $9,187,500 of which (a) $9,000,000 shall support the payment
of principal or that portion of the purchase price corresponding to principal of
the Bonds and (b) $187,500 shall support the payment of up to 50 days' interest
or that portion of the purchase price corresponding to interest on the Bonds at
an assumed rate of 15% per annum. Subject to the provisions of the Indenture,
the Company is required during a Variable Rate Period to maintain with the
Trustee the Letter of Credit or an alternate credit facility with terms and
provisions substantially the same as those of the Letter of Credit (an
"Alternate Credit Facility"). During any Variable Rate Period, unless the Letter
of Credit or the then current Alternate Credit Facility is replaced prior to its
expiration in accordance with the terms of the Indenture, this Bond will become
subject to mandatory redemption as provided in the Indenture upon expiration of
the Credit Facility.



Source of Funds

. The principal of, premium, if any, and interest on the Bonds are payable
solely from moneys held by the Trustee under the Indenture for such purpose,
including, with respect to principal and interest only, moneys drawn by the
Trustee under the Letter of Credit or such other credit facility or facilities,
if any, as may then be held by the Trustee under the Indenture for the benefit
of the Registered Owners (the Letter of Credit or any Alternate Credit Facility
is hereafter referred to as the "Credit Facility" and the Bank as the issuer of
the Letter of Credit and any institution issuing an Alternate Credit Facility
are herein called the "Credit Facility Issuer"). Except as otherwise specified
in the Indenture, this Bond is entitled to the benefits of the Indenture equally
and ratably both as to principal (and redemption and purchase price) and
interest with all other Bonds issued under the Indenture.



Interest Rates

. The Bonds shall bear interest at the applicable rate provided below. On each
Interest Payment Date, interest accrued through the day immediately preceding
such Interest Payment Date shall be payable. While the Bonds bear interest at
any Variable Rate, interest shall be computed on the basis of the number of days
actually elapsed over a 360-day year. After the Fixed Rate Conversion Date,
interest on the Bonds shall be computed on the basis of a 360-day year of 12
months of 30 days each.



Initial Interest Rate

. This Bond shall bear interest from the Date of Authentication to and including
February __, 2001 at the Initial Interest Rate.



Variable Rate

. Following the Initial Rate Period (as defined in the Indenture) and until any
Conversion Date (as defined in the Indenture), the Bonds shall bear interest at
the Weekly Rate (hereinafter defined). During the Variable Rate Period (as
defined in the Indenture), the Remarketing Agent shall give telephonic or
written notice on the Determination Date (as defined in the Indenture) to the
Trustee and the Company of the Variable Rate to be in effect for the next
succeeding Calculation Period (as defined in the Indenture). The determination
of any Variable Rate by the Remarketing Agent shall be conclusive and binding
upon the Registered Owners, the Beneficial Owners, the Company, the Trustee, the
Tender Agent, the Remarketing Agent and the Credit Facility Issuer.
Notwithstanding anything herein to the contrary, each Interest Rate
Determination Method (as defined in the Indenture) in effect from time to time
shall continue in effect until the date on which such Interest Rate
Determination Method is changed as described in Section 203 of the Indenture.



(A) Weekly Rate. During any Weekly Rate Period (as defined in the Indenture) the
Bonds will bear interest at the Weekly Rate. During any Weekly Rate Period, the
Remarketing Agent will determine the Weekly Rate for the applicable Calculation
Period on the applicable Determination Date. Each Weekly Rate shall be the rate
of interest per annum determined by the Remarketing Agent on and as of each
applicable Determination Date as the minimum rate of interest per annum
necessary, in the judgment of the Remarketing Agent taking into account market
conditions prevailing on the Determination Date, to enable the Remarketing Agent
to arrange for the sale of all of the Bonds on the first day of the applicable
Calculation Period in the secondary market at a price equal to the principal
amount thereof (plus accrued interest to the date of settlement). If the
Remarketing Agent fails to certify such rate, the Weekly Rate for any
Calculation Period, or if for any reason the Weekly Rate is held to be invalid
or unenforceable by a court of competent jurisdiction for any period, the Weekly
Rate for such Calculation Period shall be the Alternate Rate (as defined in the
Indenture). Notwithstanding anything else contained herein, the Weekly Rate
shall not in any event exceed the lesser of (i) 15% per annum or (ii) the
maximum rate permitted by law.

(B) Monthly Rate. During any Monthly Rate Period (as defined in the Indenture)
the Bonds will bear interest at the Monthly Rate. During any Monthly Rate
Period, the Remarketing Agent will determine the Proposed Rate (as defined in
the Indenture) for the applicable Calculation Period on the Proposed Rate
Determination Date. Thereafter, the Remarketing Agent will determine a Monthly
Rate on the applicable Determination Date; provided, however, that such rate
shall not be less than the Proposed Rate determined by the Remarketing Agent on
the preceding Proposed Rate Determination Date (as defined in the Indenture).
Each Monthly Rate shall be the rate of interest per annum determined by the
Remarketing Agent on and as of each applicable Determination Date as the minimum
rate of interest per annum necessary, in the judgment of the Remarketing Agent
taking into account market conditions prevailing on the Determination Date and
subject to the foregoing proviso concerning the Proposed Rate, to enable the
Remarketing Agent to arrange for the sale of all of the Bonds on the first day
of the applicable Calculation Period in the secondary market at a price equal to
the principal amount thereof (plus accrued interest to the date of settlement).
If the Remarketing Agent fails to certify such rate or if, for any reason, the
Monthly Rate is held to be invalid or unenforceable by a court of competent
jurisdiction for any Calculation Period, the Monthly Rate for such Calculation
Period shall be the Alternate Rate. In connection with any change in the
Interest Rate Determination Method to a Monthly Rate pursuant to Section 203,
the Proposed Rate shall be determined as provided above on the applicable
Proposed Rate Determination Date and the initial Monthly Rate shall be
determined as provided above on the applicable Determination Date.
Notwithstanding anything else contained herein, the Monthly Rate shall not in
any event exceed the lesser of (i) 15% per annum or (ii)  the maximum rate
permitted by law.

(C) Semiannual Rate. During any Semiannual Rate Period the Bonds will bear
interest at the Semiannual Rate. During any Semiannual Rate Period, the
Remarketing Agent will determine the Proposed Rate for the next Calculation
Period on the Proposed Rate Determination Date. Thereafter, the Remarketing
Agent will determine a Semiannual Rate for the next Calculation Period on the
applicable Determination Date; provided, however, that such Semiannual Rate
shall not be less than the Proposed Rate determined by the Remarketing Agent on
the preceding Proposed Rate Determination Date. Each Semiannual Rate shall be
the rate of interest per annum determined by the Remarketing Agent on and as of
each applicable Determination Date as the minimum rate of interest per annum
necessary, in the judgment of the Remarketing Agent taking into account market
conditions prevailing on the Determination Date and subject to the foregoing
proviso concerning the Proposed Rate, to enable the Remarketing Agent to arrange
for the sale of all of the Bonds on the first day of the applicable Calculation
Period in the secondary market at a price equal to the principal amount thereof
(plus accrued interest to the date of settlement). If the Remarketing Agent
fails to certify such rate or if, for any reason, the Semiannual Rate is held to
be invalid or unenforceable by a court of competent jurisdiction for any
Calculation Period, the Semiannual Rate for such Calculation Period shall be the
Alternate Semiannual Rate (as defined in the Indenture). In connection with any
change in the Interest Rate Determination Method to a Semiannual Rate pursuant
to Section 203, the Proposed Rate shall be determined as provided above on the
applicable Proposed Rate Determination Date and the initial Semiannual Rate
shall be determined as provided above on the applicable Determination Date.
Notwithstanding anything else contained herein, the Semiannual Rate shall not in
any event exceed the lesser of (i) 15% per annum or (ii) the maximum rate
permitted by law.

Fixed Rate

. During the Fixed Rate Period, the Bonds shall bear interest at the Fixed Rate.



(1) On the Fixed Rate Conversion Date (as defined in the Indenture) the Fixed
Rate shall be established as follows:

(a) if the Placement Agent shall have arranged for the sale of any or all
Tendered Bonds (as defined in the Indenture) at a price equal to the principal
amount thereof, the Fixed Rate shall be equal to the interest rate or rates at
which such Bonds were sold by the Placement Agent, provided that all Tendered
Bonds shall be sold at par and at a rate greater than or equal to the
Preliminary Fixed Rate (as defined in the Indenture); or

(b) if the Placement Agent shall have arranged for the sale of none of the
Tendered Bonds, the Fixed Rate shall be equal to the Preliminary Fixed Rate.

(2) If, for any reason, the Fixed Rate is held to be invalid or unenforceable by
a court of competent jurisdiction, the Fixed Rate will be 10% per annum.

Notwithstanding anything to the contrary contained herein or in the Indenture,
the Fixed Rate shall in no event be a rate of interest in excess of the maximum
rate permitted by law.

(3) On or before the Fixed Rate Conversion Date, all Bonds shall be presented to
the Trustee for stamping or otherwise noting thereon of the legend:

"The interest rate on this Bond has been fixed at _____% per annum in accordance
with the provisions of this Bond and Section 202(e) of the Indenture."

Interest Rate Determination Binding

. The determination of the interest rate on the Bonds in accordance with the
terms of the Indenture shall be conclusive and binding upon the Registered
Owners, the Beneficial Owners, the Company, the Trustee, the Remarketing Agent,
the Placement Agent, the Tender Agent and the Credit Facility Issuer.





REDEMPTION OR PURCHASE OF BONDS

Optional Redemption

.



(a) While the Bonds bear interest at a Variable Rate, the Bonds shall be subject
to redemption on any Interest Payment Date, at the option of the Company, but
only upon the 45 days prior written direction of the Company delivered to the
Trustee, with the prior written consent of the Credit Facility Issuer, in whole
or in part, at a redemption price equal to 100% of the principal amount thereof
plus accrued interest to the redemption date.

(b) While the Bonds bear interest at the Fixed Rate, the Bonds shall be subject
to redemption, at the option and upon the written direction of the Company
delivered to the Trustee at least 45 days prior to the date set for redemption,
in whole or in part, on any Interest Payment Date occurring on or after the
dates specified below at the redemption prices (with a premium expressed as a
percentage of the principal amount thereof to be redeemed) specified below plus
accrued interest to the redemption date.



Commencement of Fixed

Rate Redemption Period



Redemption Price



Four years from the Fixed Rate Conversion Date

103%, declining by 1/2% on each succeeding anniversary of the first day of the
Fixed Rate Redemption Period until reaching 100% and thereafter at 100%





Extraordinary Mandatory Redemption or Purchase

. During any Variable Rate Period, the Bonds shall be subject to mandatory
redemption or purchase, at the option of the Issuer, in whole on the Interest
Payment Date occurring closest to but not less than 15 days prior to the date of
expiration of the then current Credit Facility unless an Alternate Credit
Facility has been provided in accordance with the Indenture, at a redemption
price equal to 100% of the principal amount thereof plus accrued interest to the
redemption or purchase date. The Company shall notify the Trustee with a copy to
the Credit Facility Issuer, Remarketing Agent and Tender Agent of its election
to purchase.



Notice of Redemption and Selection of Bonds

. Any notice of redemption, identifying the Bonds or portions thereof to be
redeemed, shall be given by the Trustee not more than 60 days and not less than
30 days prior to the redemption date, by mailing a copy of the redemption notice
by first class mail to the registered owner of each Bond to be redeemed in whole
or in part at the address shown on the Bond Register maintained by the Bond
Registrar. Notice of optional redemption may be conditioned upon the deposit of
moneys with the Trustee before the date fixed for redemption and such notice
shall be of no effect unless such moneys are so deposited. All Bonds so called
for redemption, including Bonds purchased by the Company as provided in the
Indenture but not yet surrendered for payment of the purchase price, will cease
to bear interest on the specified redemption date provided funds for their
redemption price and any accrued interest payable on the specified redemption
date are on deposit with the Tender Agent. If less than all the Bonds are to be
redeemed, the particular Bonds to be called for redemption shall be selected in
the following order of priority: first, Bonds pledged to the Credit Facility
Issuer, second Bonds owned by the Company, and third, Bonds selected by lot as
further provided in the Indenture.



Mandatory Purchase on Conversion Date

. The Bonds shall be subject to mandatory purchase in whole at 100% of the
principal amount thereof, without premium, plus accrued interest, if any,
thereon to the date of purchase, on any Conversion Date.



Mandatory Purchase on Credit Substitution.

The Bonds are subject to mandatory tender for purchase on the date that the
Trustee accepts an Alternate Credit Facility at 100% of the principal amount
thereof, without premium, during any Variable Rate Period, plus accrued
interest, if any therein to the date of purchase.



THE OWNER OF THIS BOND, BY ACCEPTANCE HEREOF, AGREES TO THE MANDATORY PURCHASE
OF THIS BOND AS PROVIDED IN THE INDENTURE, AND AGREES THAT THIS BOND SHALL BE
PURCHASED ON THE DATE SPECIFIED UPON DEPOSIT WITH THE TRUSTEE OF AN AMOUNT
SUFFICIENT TO PAY THE PURCHASE PRICE HEREOF. THE OWNER OF THIS BOND ALSO
UNDERSTANDS AND AGREES THAT IN THE EVENT THE OWNER FAILS TO DELIVER THIS BOND,
PROPERLY ENDORSED FOR TRANSFER, TO THE TRUSTEE ON THE DATE SPECIFIED, INTEREST
SHALL CEASE TO ACCRUE HEREON AND THE OWNER HEREOF SHALL THEREAFTER BE ENTITLED
ONLY TO PAYMENT OF THE PURCHASE PRICE AND NOT TO THE BENEFITS OF THE INDENTURE.

Purchase at option of Registered Owner During Variable Rate Period

. While the Bonds bear interest at a Variable Rate, any Bond or portion thereof
in an authorized denomination shall be purchased on the demand of the Registered
Owner thereof on any Optional Tender Date (as defined in the Indenture) at a
purchase price equal to 100% of the principal amount thereof, plus accrued
interest, if any, to the date of purchase upon delivery to the Tender Agent of
an Optional Tender Notice in the form attached hereto as Exhibit B (the
"Optional Tender Notice") at least seven (7) days prior to the Optional Tender
Date specified in such Optional Tender Notice during any Weekly Rate Period or
Monthly Rate Period or at least twenty (20) days prior to the Optional Tender
Date specified in such Optional Tender Notice during any Semiannual Rate Period.
Unless the Bonds are held pursuant to a book-entry system as described below, to
receive payment of the purchase price, the owner will be required to deliver
such Bond to the Tender Agent, accompanied by an executed form of assignment and
any other instruments of transfer satisfactory to the Tender Agent, not less
than five days prior to the purchase date specified in such notice as provided
in the Indenture. No purchase of Bonds at the option of the owner thereof or on
the Conversion Date shall be deemed to be a payment or redemption of the Bonds
or any portion thereof. Notwithstanding the foregoing, no owner shall have a
right to tender his Bond(s) for purchase as described in this paragraph
following acceleration of the payment of the Bonds pursuant to the terms of the
Indenture. THE OWNER OF THIS BOND, BY ACCEPTANCE HEREOF, AGREES THAT DELIVERY OF
THE WRITTEN NOTICE DESCRIBED IN THIS PARAGRAPH BY THE OWNER CONSTITUTES AN
IRREVOCABLE OFFER TO SELL THIS BOND ON THE DATE SPECIFIED, AND THAT THIS BOND
SHALL BE PURCHASED ON SUCH DATE UPON DEPOSIT WITH THE TENDER AGENT OF AN AMOUNT
SUFFICIENT TO PAY THE PURCHASE PRICE HEREOF. THE OWNER OF THIS BOND UNDERSTANDS
AND AGREES THAT IN THE EVENT THE OWNER FAILS TO DELIVER THIS BOND, PROPERLY
ENDORSED FOR TRANSFER, TO THE TENDER AGENT ON THE DATE SPECIFIED IN THE NOTICE,
THIS BOND SHALL BE HELD BY THE OWNER AS AGENT FOR THE COMPANY, INTEREST SHALL
CEASE TO ACCRUE HEREON AND THE OWNER HEREOF SHALL THEREAFTER BE ENTITLED ONLY TO
PAYMENT OF THE PURCHASE PRICE AND NOT TO THE BENEFIT OF THE INDENTURE AND THE
COMPANY SHALL, TO THE EXTENT PERMITTED BY LAW, EXECUTE AND THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER A SUBSTITUTE BOND IN LIEU OF THE UNDELIVERED BOND.



Tender Agent

. The Company has appointed First Union National Bank as Tender Agent. The
Tender Agent may be changed at any time by the Company.



Authorized Denominations

. Subject to the provisions of the Indenture, the Bonds are issuable as
registered Bonds in the denomination of $100,000 or any integral multiple of
$5,000 in excess thereof; provided that if less than $100,000 principal amount
of Bonds is outstanding, one Bond shall be issued in such smaller denomination.
Subject to the limitations provided in the Indenture and upon payment of any tax
or governmental charge, if any, Bonds may be exchanged for a like aggregate
principal amount of Bonds of other authorized denominations. Except as provided
in this paragraph, in no event shall Bonds be redeemed or selected for
redemption if such redemption will result in any Registered Owner owning Bonds
in principal amounts other than authorized denominations.



Transfer

. This Bond is transferable by the registered owner hereof or his duly
authorized attorney at the principal corporate trust office of First Union
National Bank as Bond Registrar, in Richmond, Virginia, in compliance with the
terms and conditions set forth in the Indenture and upon surrender of this Bond,
accompanied by a duly executed instrument of transfer in form satisfactory to
the Bond Registrar, subject to such reasonable regulations as the Company, the
Bond Registrar or the Trustee may prescribe, and upon payment of any tax or
other governmental charge incident to such transfer, PROVIDED, THAT IF MONEYS
FOR THE PURCHASE OF THIS BOND HAVE BEEN PROVIDED PURSUANT TO A DRAW UNDER THE
CREDIT FACILITY, THIS BOND IS NOT TRANSFERABLE TO ANYONE OTHER THAN THE COMPANY
OR ITS ASSIGNEE OR PLEDGEE. Upon any such transfer, a new Bond or Bonds
registered in the name of the transferee or transferees in denominations
authorized by the Indenture and in the same aggregate principal amount as the
principal amount of this Bond will be issued to the transferee. Except as set
forth in this Bond and as otherwise provided in the Indenture, the person in
whose name this Bond is registered shall be deemed the owner hereof for all
purposes, and neither the Company, the Bond Registrar nor the Trustee shall be
affected by any notice to the contrary.



The Trustee may make appropriate arrangements for the Bonds (or any portion
thereof) to be issued or held by means of a book-entry system administered by
The Depository Trust Company ("DTC") with no physical distribution of Bonds made
to the public (other than those Bonds, if any, not held under such book-entry
system). References in the remainder of this paragraph and in the next five
succeeding paragraphs to a Bond or the Bonds shall be construed to mean the Bond
or Bonds held under the book-entry system. In such event, one Bond for each
maturity shall be issued to DTC, and immobilized in its custody. A book-entry
system shall be employed, evidencing ownership of the Bonds in Authorized
Denominations, with transfers of beneficial ownership effected on the records of
DTC and the DTC Participants pursuant to rules and procedures established by
DTC.

Each DTC Participant shall be credited in the records of DTC with the amount of
such DTC Participant's interest in the Bonds. Beneficial ownership interests in
the Bonds may be purchased by or through DTC Participants. The holders of these
beneficial ownership interests are hereinafter referred to as the "Beneficial
Owners." The Beneficial Owners shall not receive Bonds representing their
beneficial ownership interests. The ownership interests of each Beneficial Owner
shall be recorded through the records of the DTC Participant from which such
Beneficial Owner purchased its Bonds. Transfers of ownership interests in the
Bonds shall be accomplished by book entries made by DTC and, in turn, by DTC
Participants acting on behalf of Beneficial Owners. SO LONG AS CEDE & CO., AS
NOMINEE FOR DTC, IS THE REGISTERED OWNER OF THE BONDS, THE TRUSTEE SHALL TREAT
CEDE & CO. AS THE ONLY HOLDER OF THE BONDS FOR ALL PURPOSES UNDER THE INDENTURE,
INCLUDING RECEIPT OF ALL PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THE
BONDS, RECEIPT OF NOTICES, VOTING AND REQUESTING OR DIRECTING THE TRUSTEE TO
TAKE OR NOT TO TAKE, OR CONSENTING TO, CERTAIN ACTIONS UNDER THE INDENTURE.

Payments of principal, premium, interest and purchase price with respect to the
Bonds, so long as DTC is the only owner of the Bonds, shall be paid by the
Trustee directly to DTC or its nominee, Cede & Co. as provided in the Letter of
Representations dated _________________, 2001, from the Company, the Remarketing
Agent and the Trustee (in its capacities as such and as Tender Agent and Paying
Agent) to DTC (the "Letter of Representations"). DTC shall remit such payments
to DTC Participants, and such payments thereafter shall be paid by DTC
Participants to the Beneficial Owners. Neither the Company nor the Trustee shall
be responsible or liable for payment by DTC or DTC Participants, for sending
transaction statements or for maintaining, supervising or reviewing records
maintained by DTC or DTC Participants.

In the event that (a) DTC determines not to continue to act as securities
depository for the Bonds or (b) the Company determines that the continuation of
the book-entry system of evidence and transfer of ownership of the Bonds would
adversely affect its interests or the interests of the Beneficial Owners of the
Bonds, the Company shall discontinue the book-entry system with DTC. If the
Company fails to identify another qualified securities depository to replace
DTC, the Trustee shall authenticate and deliver replacement Bonds in the form of
fully registered Bonds to each Beneficial Owner.

THE COMPANY, THE REMARKETING AGENT, THE TENDER AGENT AND THE TRUSTEE SHALL NOT
HAVE ANY RESPONSIBILITY OR OBLIGATIONS TO DTC OR ANY DTC PARTICIPANT OR ANY
BENEFICIAL OWNER WITH RESPECT TO (i) THE BONDS; (ii) THE ACCURACY OF ANY RECORDS
MAINTAINED BY DTC OR ANY DTC PARTICIPANT; (iii) THE PAYMENT BY DTC OR ANY DTC
PARTICIPANT OF ANY AMOUNT DUE TO ANY BENEFICIAL OWNER IN RESPECT OF THE
PRINCIPAL OF AND INTEREST ON THE BONDS; (iv) THE DELIVERY OR TIMELINESS OF
DELIVERY BY DTC OR ANY DTC PARTICIPANT OF ANY NOTICE DUE TO ANY BENEFICIAL OWNER
THAT IS REQUIRED OR PERMITTED UNDER THE TERMS OF THE INDENTURE TO BE GIVEN TO
BENEFICIAL OWNERS; (v) THE SELECTION OF BENEFICIAL OWNERS TO RECEIVE PAYMENTS IN
THE EVENT OF ANY PARTIAL REDEMPTION OF THE BONDS; OR (vi) ANY CONSENT GIVEN OR
OTHER ACTION TAKEN BY DTC, OR ITS NOMINEE, CEDE & CO., AS REGISTERED OWNER.

In the event that a book-entry system of evidence and transfer of ownership of
the Bonds is discontinued pursuant to the provisions of the Indenture, the Bonds
shall be delivered solely as fully registered Bonds without coupons in the
Authorized Denominations, shall be lettered "R" and numbered separately from 1
upward, and shall be payable, executed, authenticated, registered, exchanged and
canceled pursuant to the provisions hereof and of the Indenture.

The owner of this Bond shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default under the Indenture, or to
institute, appear in or defend any suit or other proceeding with respect
thereto, except as provided in the Indenture.

In certain events, on the conditions, in the manner and with the effect set
forth in the Indenture, the principal of this Bond may become or may be declared
due and payable before the stated maturity hereof, together with the interest
accrued hereon.

Modifications or alterations of the Indenture and any supplement or amendment
thereto may be made only to the extent and in the circumstances permitted by the
Indenture and may be made in certain cases without the consent of the owners of
the Bonds.

Anything herein or in the Indenture to the contrary notwithstanding, the
obligations of the Company hereunder shall be subject to the limitation that
payment of interest to the owner of this Bond shall not be required to the
extent that receipt of any such payment by the owner of this Bond would be
contrary to the provisions of law applicable to such Bond which limits the
maximum rate of interest which may be charged or collected by such owner.

This Bond shall be governed by and construed in accordance with the laws of the
State of Georgia.

All acts, conditions and things required to happen, exist and be performed
precedent to and in the issuance of this Bond and the execution of the Indenture
have happened, exist and have been performed as so required.



IN WITNESS THEREOF, the Company has caused this Bond to be executed with the
manual or facsimile signature of its authorized representative as of the
Original Delivery Date set forth above.

FRESH ADVANTAGE, INC.



 

 

By:

Name:

Title:



CERTIFICATE OF AUTHENTICATION

This Bond is one of the Bonds of the series designated therein and issued under
the provisions of the within-mentioned Indenture.

FIRST UNION NATIONAL BANK, as Trustee



By: ____________________________________

Authorized Signatory



Date of Authentication: __________________



(Form of Abbreviations)



The following abbreviations, when used in the description on the face of the
within Bond, shall be construed as though they were written out in full
according to applicable laws or regulations.

TEN COM -as tenants in common

TEN ENT -as tenants by the entireties

JT TEN as joint tenants with the right of survivorship and not as tenants in
common

UTMA - Uniform Transfers to Minors Act



 

 

Custodian for

 

(Cust)

 

(Minor)

 

under Uniform Transfers to Minors Act of



 

 

 

 

(State)



Additional abbreviations may also be used though not in the above list.



 

[Form of Assignment]

For value received, the undersigned hereby sells, assigns and transfers unto
_________________________ the within Bond and all rights thereunder, and hereby
irrevocably constitutes and appoints ______________________, attorney to
transfer the said Bond on the bond register, with full power of substitution in
the premises.



Dated: __________________________________________

Signature of Assignor



 

Social Security Number or

Tax Identification

Number of Transferee: __________________________________________



Signature guaranteed by an

institution which is a participant

in the Securities Transfer Agents

Medallion Program ("STAMP")

or similar program: __________________________________________



 

NOTICE: The assignor's signature to this Assignment must correspond with the
name as it appears on the face of the within Bond in every particular without
alteration or any change whatever.



EXHIBIT A

(To the Bond)

FORM OF REGISTERED OWNER'S OPTIONAL TENDER NOTICE

Date ______________



First Union National Bank, as Tender

Agent for the Bonds issued under the

Trust Indenture dated as of February 1, 2001

(the "Indenture") between First

Union National Bank, as Trustee,

And Fresh Advantage, Inc. (the "Company")



Attention: Corporate Trust Department

Re: Fresh Advantage, Inc. Taxable Variable Rate Demand Bonds, Series 2001
numbered ____________, CUSIP in the principal amount of $9,000,000 (the
"Bonds").

(1) The undersigned hereby certifies that it is the lawful registered owner (or
beneficial owner, if the Bonds are held under a book-entry system) of the Bonds
described above on the date hereof and that such Bonds are free and clear of any
liens or encumbrances.

(2) Pursuant to the provisions of the Indenture, the undersigned hereby
irrevocably request(s) the purchase of the Bonds described above.

(3) The date on which the Bonds shall be purchased shall be
________________ ___, ____. [Note: This date must be an Optional Tender Date (as
defined in the Indenture) at least seven (7) days after delivery of this notice
to the Tender Agent during any Weekly Rate Period or Monthly Rate Period or at
least twenty (20) days after delivery of this notice to the Tender Agent during
any Semiannual Rate Period].

(4) The person or persons to whom or to whose order the proceeds of the purchase
of the Bonds are to be paid is and the address or addresses of such payee or
payees is ________________, and the address or addresses of such payee or payees
is
_____________________________________________________________________________.

(5) The undersigned hereby irrevocably authorizes and instructs the Trustee or
the Bond Registrar (as defined in the Bonds) to effect the transfer of such
Bonds (or any Bond(s) exchanged therefor), upon payment of the purchase price
therefor, to the purchaser(s) thereof, whether or not it delivers such Bonds as
agreed pursuant to paragraph (7) hereof.

(6) The undersigned hereby acknowledges that, even if it fails to deliver such
Bonds, the Bonds may nevertheless be purchased pursuant to the Indenture, and
that, in any event, on and after the proposed purchase date set forth in
paragraph 3 hereof, the Bonds will cease to be outstanding for all purposes
under the Indenture, to evidence the indebtedness of the Company with respect
thereto and to bear interest.

(7) The undersigned hereby undertakes to deliver the Bonds to you, as Tender
Agent, at 800 East Main, Lower Mezzanine, Richmond, Virginia 23219, Attention:
Corporate Trust Department at least five days prior to the proposed purchase
date set forth in paragraph 3 above duly endorsed in blank for transfer.



Name of Registered Owner:

   

(Type or Print)



Signature:



 

 

 

Signature Guaranteed by:

 

 

 

 

Signature(s) must be guaranteed by an institution which is participating in the
Securities Transfer Agent's Medallion Program ("STAMP") or similar program.



 

 

Date: _________________________________

